Exhibit 10.53

 

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4) and 240.24b-2.

 

SUPPLY AGREEMENT

This Supply Agreement (the “Agreement”) is entered into as of December 28, 2016
(the “Effective Date”) by and among Arena Pharmaceuticals GmbH, a company
organized under the laws of Switzerland, having a principal place of business at
Untere Brühlstrasse 4, 4800, Zofingen, Switzerland (“Arena”), Eisai Inc., a
company organized under the laws of Delaware, having a principal place of
business at 100 Tice Blvd., Woodcliff Lake, New Jersey 07677 (“ESI”), and Eisai
Co., Ltd., a company organized under the laws of Japan, having a principal place
of business at 4-6-10 Koishikawa Bunkyo-ku, Tokyo, Japan, 112-88
(“ECL”).  “Eisai” shall mean (a) ESI, with respect to all rights and obligations
of Eisai under this Agreement with respect to North America, South America,
Central America and the Caribbean and (b) ECL, with respect to all rights and
obligations of Eisai under this Agreement with respect to the world other than
North America, South America, Central America and the Caribbean.  Each of Arena
and Eisai may be referred to in this Agreement individually as a “Party” and
collectively as the “Parties”.

WHEREAS

A.Arena and Eisai previously entered into a Marketing and Supply Agreement,
dated as of July 1, 2010 (the “Original Agreement”); they subsequently amended
and restated the Original Agreement by entering into the Amended and Restated
Marketing and Supply Agreement, dated as of May 9, 2012 (the “Restated
Agreement”), which superseded and replaced the Original Agreement and was
amended by several written amendments; and they then entered into a Seconded
Amended and Restated Marketing and Supply Agreement, dated as of November 7,
2013 (the “Existing Agreement”), which superseded and replaced the Restated
Agreement and was amended by several written amendments, and under which Arena
granted Eisai exclusive distribution rights for Products (as defined below) in
the United States and other specified countries and Arena agreed to manufacture
or have manufactured and sell to Eisai, and Eisai agreed to purchase from Arena,
certain Products for such countries;

B.The Parties desire to enter into this Agreement to revise the Existing
Agreement in its entirety (subject to certain terms that will survive as
expressly set forth in the Transaction Agreement) and replace the rights and
obligations in the Existing Agreement with the rights and obligations set forth
in this Agreement and the Transaction Agreement among Eisai and 356 Royalty
Inc., an Affiliate of Arena, effective as of the Effective Date (the
“Transaction Agreement”), pursuant to which Eisai is purchasing certain assets
and is granted a license to develop, manufacture and commercialize
pharmaceutical products containing lorcaserin hydrochloride hemihydrate; and

C.Arena has agreed to manufacture and supply such products to Eisai, and Eisai
has agreed to purchase such products from Arena, under the terms and conditions
of this Agreement.



NY: 1027469

 

 



 

--------------------------------------------------------------------------------

 

Now, Therefore, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Arena and Eisai,
intending to be legally bound, hereby agree as follows:

1.

Definitions

For the purposes of this Agreement, the following terms will have the following
meanings:

1.1“[…***…]% Reduction” has the meaning set forth in Section 11.3(a).

1.2“[…***…]% Reduction” has the meaning set forth in Section 11.3(a).

1.3“Affiliate” of a Party means any other Person that, directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with such Party, as the case may be, but for only so long as such
control exists.  As used in this definition, the term “control” (with
correlative meanings for the terms “controlled by” and “under common control
with”) means (a) direct or indirect beneficial ownership of more than 50% of the
voting share capital or other equity interest in such Person able to elect the
directors or management of such Person or (b) the power to direct the management
and policies of such Person by contract or otherwise.

1.4“Agreement Know-How” has the meaning set forth in Section 14.2(a).

1.5“Agreement Patents” has the meaning set forth in Section 14.2(a).

1.6“Applicable Laws” means the applicable provisions of any and all national,
supranational, regional, state and local laws, treaties, statutes, rules,
regulations, administrative codes, guidance, ordinances, judgments, decrees,
directives, injunctions, orders, permits (including Regulatory Approvals) of or
from any court, arbitrator, Regulatory Authority or other governmental agency or
authority having jurisdiction over or related to the subject activity or item as
they may be in effect from time to time.

1.7“Arena Indemnitees” has the meaning set forth in Section 13.1.

1.8“Arena Know-How” means (a) the Purchased Know-How; and (b) all Know-How that
is Controlled by Arena or any of its Affiliates and used by Arena or its
Affiliates at any time during the period of twenty-four months prior to the
Effective Date in connection with the Manufacture of Products. In the event of
an assignment of this Agreement by Arena to a Third Party, the references to
“Arena” in this definition shall be construed to mean Arena Pharmaceuticals GmbH
and not its assignee; provided that for purposes of the use of “Affiliates” in
the preceding sentence after an assignment of this Agreement by Arena to a Third
Party, the reference to “Party” in the definition of “Affiliate” shall be deemed
a reference to “Arena Pharmaceuticals GmbH”.

***Confidential Treatment Requested

2

--------------------------------------------------------------------------------

 

1.9“Arena Licensed Know-How” means all Know-How, excluding the Purchased
Know-How that (a) is Controlled by Arena (but not any of its Affiliates) as of
the Effective Date or at any time during the term of the Transaction Agreement,
(b) is necessary for, or is as of the Effective Date or was at any time during
the 24-month period prior to the Effective Date used for, the development,
Manufacture or Commercialization of any Product in any country in the Territory
in accordance with this Agreement, as such Product exists as of the Effective
Date or existed prior thereto, and (c) is Confidential Information of
Arena.  Notwithstanding the foregoing, in the event of a Change of Control of
Arena or a Facility Acquisition, the Arena Licensed Know-How shall not include
any Know-How that is owned or Controlled by the acquiring Person described in
the definition of “Change of Control,” directly or indirectly (other than
indirectly through Arena), or by the acquiror of the Facility, respectively, and
that (i) exists prior to the closing of such Change of Control or Facility
Acquisition or (ii) is developed after such Change of Control or Facility
Acquisition without the use of the Arena Licensed Know-How, except to the extent
such acquiring Person actually uses such Know-How after the Change of Control or
Facility Acquisition, as applicable, in the Manufacture of the Product.

1.10“Arena Licensed Records” means all Records, other than Purchased Records,
owned by Arena.  

1.11“Assumed Liabilities” means all liabilities, obligations and commitments
under the Third Party Distributor Agreements accruing with respect to the period
commencing on the Effective Date (excluding, however, any liability or
obligation under any Third Party Distributor Agreement arising from or relating
to the performance or non-performance by Arena or any of its Affiliates of any
such Third Party Distributor Agreement prior to the Effective Date).

1.12“Batch” means the total amount of a particular Product resulting from one
complete production run conducted by or on behalf of Arena using the applicable
Master Batch Records and Manufacturing SOPs.

1.13“Batch Records” means, with respect to a particular production run conducted
by or on behalf of Arena for manufacturing one Batch of a particular Product,
the completed batch records, in the form of the Master Batch Records, for such
production run containing all the relevant manufacturing details and information
for the run, including any deviations.

1.14“Bulk Product” means, with respect to a particular Supplied Product and
country in the Territory, such Supplied Product in tablet or capsule form and
not packaged in final form.

1.15“Business Day” means any day other than a Saturday or Sunday or a day on
which banking institutions located in Zofingen, Switzerland or Japan are
permitted or required by Applicable Law to remain closed.

1.16“Calendar Quarter” means a period of three consecutive months during a
Calendar Year beginning on and including January 1st, April 1st, July 1st or
October 1st; provided, that the last Calendar Quarter shall end on the last day
of the Term.

1.17“Calendar Year” means a period of 12 consecutive months beginning on and
including January 1st; provided, that the first Calendar Year of the Term shall
commence on the

3

--------------------------------------------------------------------------------

 

Effective Date and end on December 31 of the year in which the Effective Date
occurs; provided, that the last Calendar Year shall end on the last day of the
Term.

1.18“Certificate of Analysis” means a written certificate of analysis, in
reasonable and customary form, which confirms that the quantity of the
applicable Product, manufactured by or on behalf of Arena and delivered by Arena
to Eisai under this Agreement, has been tested in accordance with the applicable
Product Acceptance Tests and meets the warranty set forth in Section 12.2.  The
Certificate of Analysis will include the results of all Product Acceptance Tests
performed by or on behalf of Arena on the particular Batch of such Product.

1.19“Change of Control” means, with respect to each Party, the occurrence of any
of the following:

(a)any “person” or “group” (as such terms are defined below) is or becomes the
“beneficial owner” (as defined below), directly or indirectly, in a transaction
or series of related transactions, of shares of capital stock or other interests
(including partnership or LLC membership interests) of such Party (or any of its
Controlling Affiliates) then-outstanding and normally entitled (without regard
to the occurrence of any contingency) to vote in the election of the directors,
managers or similar supervisory positions (“Voting Stock”) (or its Controlling
Affiliate, as applicable) of such Party representing 50% or more of the total
voting power of all outstanding classes of Voting Stock of such Party (or its
Controlling Affiliate, as applicable); or

(b)such Party (or any of its Controlling Affiliates) enters into a merger,
consolidation or other form of business combination, share exchange,
reorganization, recapitalization or other similar extraordinary transaction with
another Person (whether or not such Party (or its Controlling Affiliate, as
applicable) is the surviving entity) and as a result of such merger,
consolidation or other form of business combination, share exchange,
reorganization, recapitalization or similar extraordinary transaction (i) the
members of the board of directors or similar governing body of such Party (or
its Controlling Affiliate, as applicable) (as the case may be, “Board of
Directors”) immediately prior to such transaction constitute less than a
majority of the members of the Board of Directors of such Party (or its
Controlling Affiliate, as applicable) or, if not such Party (or its Controlling
Affiliate, as applicable), such surviving Person immediately following such
transaction or (ii) the Persons that beneficially owned, directly or indirectly,
the shares of Voting Stock of such Party (or its Controlling Affiliate, as
applicable) immediately prior to such transaction cease to beneficially own,
directly or indirectly, shares of Voting Stock representing at least a majority
of the total voting power of all outstanding classes of Voting Stock of the
surviving Person immediately following such transaction; or

(c)such Party (or any of its Controlling Affiliates) sells or transfers to any
Third Party, in one or more related transactions, properties or assets
representing all or substantially all of the consolidated total assets of such
Party and its Affiliates.

(d)For the purpose of this definition: (x) “person” and “group” have the
meanings given such terms under Section 13(d)(3) and 14(d)(2) of the Exchange
Act and the term “group” includes any group acting for the purpose of acquiring,
holding or disposing of securities within the meaning of Rule 13d-5(b)(1) under
the Exchange Act; (y) “beneficial

4

--------------------------------------------------------------------------------

 

owner” shall be determined in accordance with Rule 13d-3 under the Exchange Act;
and (z) the terms “beneficially owned” and “beneficially own” shall have
meanings correlative to that of “beneficial ownership”.  

1.20“Commercialization” means marketing, promoting, detailing, offering for
sale, selling, importing and distributing in the Territory the applicable
Product, and other similar activities related to the commercial sale of the
Product in the Territory, but excluding for clarity all activities relating to
research, development, or manufacturing of any Product.  When used as a verb,
“Commercializing” means to engage in Commercialization and “Commercialize” and
“Commercialized” have corresponding meanings.

1.21“Commercially Reasonable Efforts” means, with respect to a particular
Party’s specific obligations under this Agreement with respect to a Product and
a country in the Territory at the relevant point in time, that level of efforts
and application of resources that is consistent with the usual practice followed
by that Party in conducting similar activities, in the exercise of its
reasonable scientific, business or regulatory judgment, but in no event less
than the level of efforts and resources consistent with the commercially
reasonable practices of the research-based pharmaceutical industry in the
applicable country in the Territory, relating to other prescription
pharmaceutical products owned or licensed by it or to which it has exclusive
rights that have a market potential and are at a stage of development or product
life similar to the applicable Product, taking into account the anticipated or,
if applicable, actual Patent coverage and the nature and extent of such
Product’s market exclusivity (including Patent coverage and regulatory
exclusivity), the likelihood of Regulatory Approval of such Product, the safety
and efficacy of such Product, the cost to develop such Product, such Product’s
profile, the competitiveness of the marketplace with respect to such Product,
the proprietary position of such Product, the regulatory structure involved with
respect to such Product, the profitability of such Product (including pricing
and reimbursement status and the amounts of marketing and promotional
expenditures), and other relevant factors, including comparative technical,
legal, scientific, or medical factors.  Commercially Reasonable Efforts shall be
determined on a country-by-country basis.  References in this Agreement to
“commercially reasonable” and similar formulations shall be deemed to
incorporate the standard set forth in this definition of “Commercially
Reasonable Efforts.”

1.22“Compound” means the compound known as
(R)-8-chloro-1-methyl-2,3,4,5-tetrahydro-1H-3-benzazepine, in the hydrochloride
hemihydrate form, or any other specific pharmaceutically acceptable salt,
hydrate, solvate or crystalline polymorph of such compound.

1.23“Confidential Information” has the meaning set forth in Section 14.1(a).

1.24“Continuation Period” means the Initial Continuation Period and, if Eisai
exercises its right to extend the Continuation Period in accordance with Section
2.2, the Continuation Period Extension.

1.25“Continuation Period Extension” means the period commencing on the
expiration of the Initial Continuation Period and expiring six months
thereafter, subject to earlier termination pursuant to Section 15.2.

5

--------------------------------------------------------------------------------

 

1.26“Control” (including any variations such as “Controlled” and “Controlling”),
in the context of materials, Patents, Know-How or regulatory filings (including
specific Confidential Information), means that the applicable Party or its
Affiliate owns or has a license (but excluding license rights granted to such
Party by the other Party) to such materials, Patents, Know-How or regulatory
filings and has the ability to grant to the other Party the applicable license
(or sublicense, as applicable) or right to use such materials, Patents, Know-How
or regulatory filings under this Agreement without violating the terms of an
agreement with a Third Party.

1.27“Controlling Affiliate” means, with respect to a Party, an Affiliate of such
Party that controls (within the meaning given under the definition of
“Affiliate”) such Party.

1.28“Co-Promotion Partner” means any Person other than an Eisai Affiliate
engaged by Eisai or by any other Co-Promotion Partner to provide promotional or
marketing activities (including detailing to prescribers), in collaboration with
and as prescribed by Eisai or such other Co-Promotion Partner, to assist in the
promotion of sales of Product in a particular country (or countries) in the
Territory (either on a co-promotion or co-marketing basis), but excluding
Distributors and Sublicensees in the applicable country.

1.29“Designated Distributor” means with respect to the supply of Finished
Product for use or sale in (a) the Republic of Korea, Ildong Pharmaceutical Co.,
Ltd; (b) Israel, the West Bank or the Gaza Strip, Abic Marketing Limited; or (c)
Taiwan, CY Biotech Company Limited.

1.30“Development Data” means, with respect to clinical trials and other
development work conducted on a Product, all data, results, information and
other Know-How generated from or related to such clinical trials and development
work, including preclinical, non-clinical and clinical data, reports and
information, protocols, statistical analysis plans, methods, and Batch Records
for all Products used in such work.

1.31“Disclosing Party” has the meaning set forth in Section 14.1(a).

1.32“Distributor” means any of the Designated Distributors and any Third Party
that Eisai or any Distributor appoints to market, promote, sell and distribute
Product in a country (or countries) in the Territory, pursuant to the terms of
the Transaction Agreement.  For clarity, (a) any such Third Party appointed to
market, promote, sell and distribute Product shall constitute a Distributor only
during the term of such appointment and (b) Eisai is deemed to have appointed
the Designated Distributors as Distributors effective as of the Effective Date.

1.33“Domain Name” means a combination of alpha-numeric characters in combination
with a top-level domain name.

1.34“Eisai Facility” means Eisai’s manufacturing facility at Kawashima, Japan or
such other manufacturing facility as Eisai may designate.

1.35“Eisai Indemnitees” has the meaning set forth in Section 13.2.

1.36“Eisai Materials” has the meaning set forth in Section 11.1(a).

6

--------------------------------------------------------------------------------

 

1.37“Eisai Related Party” means any Affiliate of Eisai or any Distributor or
Sublicensee.

1.38“Eisai Technology” means all Know-How and all Patents Controlled by Eisai or
its Affiliates that are necessary or reasonably useful to Manufacture or supply
Product under this Agreement.

1.39“Eisai Territory” means the world other than the Republic of Korea, Taiwan,
Israel, the West Bank and the Gaza Strip.

1.40“Excess Order” has the meaning set forth in Section 4.4.

1.41“Existing Agreement” has the meaning set forth in the recitals to this
Agreement.

1.42“Facility” means Arena’s manufacturing facility located in Zofingen,
Switzerland.

1.43“Facility Acquisition” has the meaning set forth in Section 2.1.

1.44“Facility Licenses” has the meaning set forth in Section 7.1.

1.45“FDA” means the United States Food and Drug Administration or its successor.

1.46“FFDCA” means the United States Federal Food, Drug, and Cosmetic Act, 21
U.S.C. 301, et seq., as it may be amended from time to time, and the rules,
regulations, guidances, guidelines, and requirements promulgated or issued
thereunder.

1.47“Finishing Activities” means with respect to Bulk Product, the activities
necessary to pack, label and release such Bulk Product so that it can be
delivered as Finished Product (in accordance with the Purchase Order).

1.48“Finished Product” means, with respect to a particular Supplied Product and
country in the Territory, (a) if such Supplied Product is to be sold to
end-users in such country, such Supplied Product in final form ready for sale to
the end user in such country, (b) if such Supplied Product is to be used for
clinical trials or other development work in such country, such Supplied Product
in final form ready for such clinical trials or other development work, (c) if
such Supplied Product is to be used as a sample in such country, such Supplied
Product in final form ready for distribution as a sample in such country or (d)
if such Supplied Product is to be used as part of a compassionate use, named
patient use or indigent patient program in such country, such Supplied Product
in final form ready for such compassionate use, named patient use or indigent
patient program in such country, in each case ((a) - (d)), in appropriate final
packaging and labeling, subject to Section 5.2.

1.49“Forecast” has the meaning set forth in Section 4.1.

1.50“GAAP” means generally accepted accounting principles in the Territory, or
internationally, as appropriate, consistently applied, and means international
financial reporting

7

--------------------------------------------------------------------------------

 

standards (“IFRS”) at such time as IFRS becomes the generally accepted
accounting standard and Applicable Laws require that a Party use IFRS.

1.51“Good Manufacturing Practices” or “GMP” means the then-current good
manufacturing practices required by the FDA, as set forth in the FFDCA for the
manufacture and testing of pharmaceutical materials, including as set forth in
21 U.S.C. section 351 and 21 C.F.R. Parts 210 and 211, and comparable laws or
regulations applicable to the manufacture and testing of pharmaceutical
materials in other countries in the Territory outside of the United States, as
they may be updated from time to time.  Good Manufacturing Practices shall
include applicable quality guidelines promulgated under the ICH.

1.52“Governmental Entity” means any nation, state, province, county, city or
political subdivision, any supranational organization of sovereign states, and
any official, agency, arbitrator, authority, court, department, commission,
board, bureau, instrumentality or other governmental, quasi-governmental or
Regulatory Authority thereof, whether domestic or foreign.

1.53“ICH” means the International Conference on Harmonization (of Technical
Requirements for Registration of Pharmaceuticals for Human Use).

1.54“Indemnitee” has the meaning set forth in Section 13.3(a).

1.55“Indemnitor” has the meaning set forth in Section 13.3(a).

1.56“Indication” means the diagnosis, treatment, prevention or amelioration of
any disease or condition for which an NDA or similar regulatory filing may be
filed and approved.

1.57“Initial Continuation Period” the period commencing on the Effective Date
and expiring 24 months thereafter, subject to earlier termination pursuant to
Section 15.2.

1.58“Initial Formulation” means the pharmaceutical product in solid, oral tablet
form containing 10mg of the Compound as its sole active pharmaceutical agent as
described in the Initial Product NDA as of the Effective Date.

1.59“Initial Product” means the Initial Formulation as indicated for the
Indication(s) that, as of the Effective Date, is (are) the subject of the
Initial Product NDA.

1.60“Initial Product NDA” means NDA22529.

1.61“Inventory” has the meaning set forth in Section 11.1(a).

1.62“Initial Term” has the meaning set forth in Section 15.1.

1.63“Know-How” means all tangible and intangible scientific, technical, trade,
financial or business information and materials, including compounds,
compositions of matter, formulations, techniques, processes, methods, trade
secrets, formulae, procedures, tests, data, results, analyses, documentation,
reports, information (including pharmacological, toxicological, non-clinical
(including chemistry, manufacturing and control)), and clinical test design,
methods,

8

--------------------------------------------------------------------------------

 

protocols, data, results, analyses, and conclusions, quality assurance and
quality control information, regulatory documentation, information and
submissions pertaining to, or made in association with, filings with any
Regulatory Authority, product life cycle management strategies, knowledge,
know‑how, skill, and experience, and all other discoveries, developments,
inventions (whether or not confidential, proprietary, patented or patentable),
and tangible embodiments of any of the foregoing.  For clarity, Know-How does
not include Trademarks.

1.64“Launch Forecast” has the meaning set forth in Section 4.3.

1.65“Lien” means any lien, pledge, mortgage, encumbrance, or other security
interest of any kind, whether arising by contract or by operation of Applicable
Law.

1.66“Losses” has the meaning set forth in Section 13.1.

1.67“Manufacture” means all activities related to the production, manufacture,
processing, filling, finishing, testing in support of manufacturing (including
release and stability testing), releasing, packaging, or labelling of a Product
or any intermediate thereof, including process development, process
qualification and validation, scale-up, and commercial manufacture and quality
assurance and quality control (and “Manufactured” shall be interpreted
accordingly).

1.68“Manufacturing Process” shall mean all processes, procedures, methods and
controls related to the Manufacture of each presentation of the Product, or any
intermediates thereof, that are used by, or on behalf of, Arena or its
Affiliates (including by any of their sub-contractors or suppliers).

1.69“Manufacturing SOPs” means, with respect to a particular Product being
supplied by Arena to Eisai under this Agreement, the specific methods,
techniques, processes and standard operating procedures (including Quality
Control Procedures) that are used by or on behalf of Arena in manufacturing such
Product.

1.70“Master Batch Records” means the master batch records for Arena’s (or its
designee’s) manufacturing of a specific Product, as established in accordance
with the applicable Quality Agreement, including the applicable Manufacturing
SOPs, the in-process testing and QA/QC testing for such Product, which records
are to be used in the manufacture by or on behalf of Arena of such Product for
supply to Eisai under this Agreement.

1.71“Month A” has the meaning set forth in Section 11.3(a).

1.72“Month B” has the meaning set forth in Section 11.3(a).

1.73“NDA” means a New Drug Application (including an Abbreviated New Drug
Application) as described in 21 C.F.R. § 314.50, et seq., and all amendments and
supplements thereto, that is filed with the FDA, and its equivalent in other
countries or regulatory jurisdictions outside the United States, in each case
including all documents, data, and other information concerning the applicable
product filed therewith.

1.74“Non-Conforming Product” has the meaning set forth in Section 6.5.

9

--------------------------------------------------------------------------------

 

1.75“Once-Daily Product” means a once-daily oral tablet formulation that
contains the Compound as its sole active pharmaceutical agent.

1.76“Optional Change” has the meaning set forth in Section 7.4.

1.77“Order Acceptance” has the meaning set forth in Section 4.4.

1.78“Order Commitment” has the meaning set forth in Section 4.2.

1.79“Ordinary Course of Business” means the ordinary course of business in
substantially the same manner as presently conducted and consistent with past
practice and in compliance with Applicable Law as determined from the
perspective of an on-going owner-operator of the Purchased Assets.

1.80“Original Agreement” has the meaning set forth in the recitals to this
Agreement.

1.81“Package Insert” means (a) any display of written, printed or graphic matter
affixed upon the immediate container, outside container, wrapper or other
packaging of any Finished Product or (b) any written, printed or graphic
material on or within the package from which any Finished Product is to be
dispensed.

1.82“Patent(s)” means (a) all patents, certificates of invention, applications
for certificates of invention, priority patent filings and patent applications,
including provisional patent applications, (b) any renewal, division,
continuation (in whole or in part), or request for continued examination of any
of such patents, certificates of invention and patent applications, and any all
patents or certificates of invention issuing thereon, and any and all
extensions, divisions, renewals, substitutions, confirmations, registrations,
revalidations, revisions, and additions of or to any of the foregoing, and (c)
any patents or patent applications that are the subject of administrative
proceedings before a jurisdiction’s patent office, including reissues,
reexaminations, oppositions, third party observations, post-grant reviews and
inter partes review proceedings.

1.83“Permitted Lien” means the following:  (a) statutory Liens for Taxes not yet
due or payable, (b) Liens for assessments and other governmental charges or
Liens of landlords, carriers, warehousemen, mechanics and repairmen incurred in
the Ordinary Course of Business, in each case for sums not yet due and payable,
or due but not delinquent, or being contested in good faith by appropriate
proceedings, (c) any Liens under the terms of the Third Party Distributor
Agreements, and (d) Liens incurred in the Ordinary Course of Business in
connection with workers’ compensation, unemployment insurance and other types of
social security.

1.84“Person” means any individual, corporation, partnership, limited liability
company, trust, Governmental Entity, or other legal entity of any nature
whatsoever.

1.85“Product” means Finished Product or Bulk Product.

1.86“Product Acceptance Tests” means, with respect to a particular Product being
supplied by Arena to Eisai under this Agreement, the specific tests (including
release tests) to be

10

--------------------------------------------------------------------------------

 

used to determine whether such Product manufactured by or on behalf of Arena
conforms to the warranty set forth in Section 12.2, which tests the Parties have
established (and may amend from time to time if required) in accordance with the
terms of the applicable Quality Agreement.

1.87“Product Purchase Price” means the applicable purchase price for any ordered
Product as determined under Section 11.4.

1.88“Product Trademark” means any Trademark for the Commercialization of a
Product in any country (a) that includes a brand name or (b) that covers a logo
that is used in conjunction with a brand name to form a brand signature or “logo
lock up” (e.g., the “genie” logo used with BELVIQ® in the United States as of
the Effective Date).

1.89“Proposed Response” has the meaning set forth in Section 7.3(b).

1.90“Purchased Assets” means all of Arena’s right, title and interest in, to and
under the following: (i) the Purchased Know-How, (ii) the Purchased Trademarks,
(iii) the Purchased Records, (iv) the Purchased Validation Materials, (v) the
exclusive ownership of and all rights to (including the right to use) and in the
Purchased Domain Names and (vi) all rights in the Third Party Distributor
Agreements, including all rights to assert claims and take other actions in
respect of breaches or other violations thereof on or after the Effective Date
(but for clarity excluding any rights to enforce (1) rights to indemnification
from a Designated Distributor relating to matters occurring in the period before
the Effective Date, including in respect of claims that arise after the
Effective Date with respect to such matters) or (2) breaches of the
indemnification obligations of a Designated Distributor relating to matters
occurring in the period before the Effective Date, including in respect of
claims that arise after the Effective Date with respect to such breaches).

1.91“Purchased Domain Names” means all Domain Names owned by Arena as of the
Effective Date that contain in whole or in part (a) any Product Trademark, (b)
the generic name for an active pharmaceutical ingredient in any Product (for
example, “lorcaserin”), or (c) any other word, name, or mark confusingly similar
to the foregoing, including a Domain Name containing an intentional misspelling.

1.92“Purchased Know-How” means all Know-How owned by Arena as of the Effective
Date that is related solely to the Compound or Product, as such Compound or
Product exists as of the Effective Date or existed prior thereto, including the
composition, manufacture or use thereof.

1.93“Purchased Records” means those Records owned by Arena as of the Effective
Date that are related solely to the Compound, Product, Inventory, Purchased
Know-How, Purchased Trademarks, Purchased Validation Materials or the Purchased
Domain Names, but excluding any Records to the extent including or referencing
data and information relating to the performance of obligations or exercise of
rights under any Third Party Distributor Agreement before the Effective Date or
any claim or demand that a Designated Distributor or Arena or its Affiliate may
have against the other that relates to matters under any Third Party Distributor
Agreement arising before the Effective Date.

11

--------------------------------------------------------------------------------

 

1.94“Purchased Trademarks” means any and all Trademarks owned by Arena as of the
Effective Date and related solely to the Products in the Territory, including
the Trademarks set forth on Schedule 1.94.

1.95“Purchased Validation Materials” means the Validation Materials owned by
Arena as of the Effective Date that are related solely to the Compound or
Product.

1.96“Purchase Order” means a written order submitted by Eisai or a Designated
Distributor to Arena, in a form reasonably acceptable to Arena, for Arena to
manufacture (or have manufactured) and deliver, and Eisai to purchase, a
specific quantity of a particular Product, as provided in Section 4.4 or Article
9.

1.97“Quality Agreement” means each quality agreement between (a) the Parties or
(b) Arena and any Designated Distributor and, if applicable, Eisai, in each case
(a) and (b) related to the Supplied Products, including the quality agreement
between the Parties dated as of June 19, 2012, containing or referring to the
agreed policies, procedures, and standards, which shall be customary and
reasonable, by which the Parties will coordinate and implement the operational
and quality assurance activities needed to efficiently achieve regulatory
compliance objectives with respect to manufacturing and supply by Arena of the
Products, as the same may be amended from time to time.

1.98“Quality Control Procedures” has the meaning set forth in Section 6.2.

1.99“Receiving Party” has the meaning set forth in Section 14.1(a).

1.100“Recipient” has the meaning set forth in Section 14.1(a).

1.101“Records” means all books, records, files, documents, correspondence, and
manuals, or portions thereof, in each case only to the extent data and
information included or referenced therein relates to the Compound or any
Product, the Inventory, Third Party Distributor Agreements, Purchased Know-How,
Purchased Trademarks, Purchased Validation Materials or Purchased Domain Names
(including regulatory, financial, research and development and expense records,
correspondence and, to the extent not originals, complete and accurate copies of
all files relating to the filing, prosecution, issuance, maintenance,
enforcement or defense of any Purchased Trademarks, copyrights or other
intellectual property rights within the Purchased Know-How, records and
documents related to research and pre-clinical and clinical testing and studies
for the Compound or the Products, including laboratory notebooks, procedures,
tests, dosages, criteria for patient selection, safety and efficacy and study
protocols, investigators brochures and all pharmacovigilance and other safety
records) that are maintained by Arena on the Effective Date and necessary for,
or are as of the Effective Date or were at any time during the 24-month period
prior to the Effective Date used for, the development, manufacture or
Commercialization of any Product in any country in the Territory, in all forms,
including electronic, in which they are stored or maintained.  For clarity, to
the extent books, records, files, documents, correspondence and manuals, or
portions thereof, include data and information unrelated to the Compound or any
Product, the Inventory or any Third Party Distributor Agreements, Purchased
Know-How, Purchased Trademarks, Purchased Validation Materials or Purchased
Domain Names, such unrelated data and information will not be

12

--------------------------------------------------------------------------------

 

considered Records.  In addition, Records does not include any books, records,
files, documents, correspondence or manuals, or portions thereof, that are
subject to an attorney-client privilege or that are attorney work product.

1.102“Regulatory Approval” means, with respect to a Product to be sold for use
in a particular country in the Territory:  (a) as to the United States, approval
by the FDA of the NDA covering such Product in the United States and, if
applicable, all necessary approvals or authorizations by the U.S. Drug
Enforcement Administration (or its successor) necessary to sell such Product in
the United States; and (b) as to a country in the Territory other than the
United States, all approvals, registrations, authorizations and licenses by the
Regulatory Authorities in such country necessary to sell such Product in such
country.

1.103“Regulatory Authority” means, as to a particular country, any national,
regional, state or local regulatory agency, department, bureau, commission,
council or other Governmental Entity whose review, approval or authorization is
necessary for the manufacture, packaging, use, storage, import, export,
distribution, promotion, marketing, offer for sale or sale of a Product in such
country.  In the event that governmental approval is required for pricing or
reimbursement for a Product in a country in the Territory to be reimbursed by
national health insurance (or its local equivalent), “Regulatory Authority”
shall also include any national, regional, state or local regulatory agency,
department, bureau, commission, council or other Governmental Entity whose
approval or authorization of pricing or reimbursement is required.

1.104“Regulatory Standards” has the meaning set forth in Section 6.2.

1.105“Related Documents” means, other than this Agreement, all agreements,
certificates and documents signed and delivered by either Party in connection
with this Agreement, excluding the Transaction Agreement.

1.106“Representatives” has the meaning set forth in Section 3.1(b).

1.107“Required Change” has the meaning set forth in Section 7.4.

1.108“Restated Agreement” has the meaning set forth in the recitals to this
Agreement.

1.109“Retention Bonus Payment Date” has the meaning set forth in
Section 11.2(a)(i).

1.110“Retention Policy” means the retention policy for Arena’s manufacturing
personnel as agreed by the Parties as of the Effective Date, as may be amended
during the Term by written agreement of the Parties.

1.111“Run-off Period” means a period of two weeks following the end of the
Continuation Period, or such longer period as agreed by the Parties in writing,
such agreement to include Eisai’s payment for Arena’s costs to operate the
applicable portion of the Facility during such extension.

13

--------------------------------------------------------------------------------

 

1.112“Senior Executives” means the Chairman of the Managing Directors of Arena
and the President of Eisai.

1.113“Shortfall” has the meaning set forth in Section 11.4(d).

1.114“Shortfall Price” has the meaning set forth in Section 11.4(d).

1.115“Specifications” means, with respect to a particular Product to be sold or
used in a particular country in the Territory, the specifications,
characteristics, qualities and labeling and packaging requirements established
in writing for such Product, in accordance with the applicable Quality Agreement
and, if applicable, in conformance with the Regulatory Approval for the
applicable Product in such country and Applicable Laws in such country, with
which such Product must conform (including release criteria and associated
analytical methods) when delivered by Arena to Eisai under this Agreement, and
as the same may be amended from time to time under the terms of the applicable
Quality Agreement.

1.116“Specified Date” means July 1, 2016.

1.117“Sublicense” means a sublicense granted by Eisai under the license granted
to it by Arena under this Agreement with respect to the Compound or Product, or
a license granted by Eisai under the Purchased Know-How, Purchased Validation
Materials, Purchased Trademarks, Purchased Domain Names or Purchased Records, to
a Sublicensee or an Affiliate of Eisai, or granted by any Sublicensee or
Affiliate of Eisai under the sublicense granted to such Person under the license
granted to Eisai under this Agreement or the license granted to such Person
under such Purchased Assets.

1.118“Sublicensee” means any Person other than Eisai and its Affiliates to whom
Eisai or its Affiliate, or any Sublicensee, has granted a sublicense under the
license granted to it in this Agreement or under any Sublicense, as applicable,
or a license or sublicense under the Purchased Know-How, Purchased Validation
Materials, Purchased Trademarks, Purchased Domain Names or Purchased Records,
with respect to any Product in any country (or countries) in the Territory,
pursuant to the terms of Section 3.8.  For clarity, any such Person shall
constitute a Sublicensee only during the term of the sublicense granted to such
Person.

1.119“Supplied Product” means each of (a) the Initial Product and (b) the
Once-Daily Product.

1.120“Supply Problem” has the meaning set forth in Section 11.3(a).

1.121“Tax” or “Taxes” means any and all taxes, assessments, levies, tariffs,
duties or other charges or impositions in the nature of a tax (together with any
and all interest, penalties, additions to tax and additional amounts imposed
with respect thereto) imposed by any Governmental Entity, including income,
estimated income, gross receipts, profits, business, license, occupation,
franchise, capital stock, real or personal property, sales, use, transfer, value
added, employment or unemployment, social security, disability, alternative or
add-on minimum, customs, excise, stamp, environmental, commercial rent or
withholding taxes, and shall include any liability for Taxes of any other Person
under Applicable Law, as a transferee or successor, by contract or otherwise.

14

--------------------------------------------------------------------------------

 

1.122“Technology Transfer” has the meaning set forth in Section 3.1.

1.123“Technology Transfer Plan” means the plan for the transfer of the
Manufacturing Process to Eisai or its Affiliate or a Third Party contractor
agreed by the Parties, as such plan may be amended from time to time by written
agreement of the Parties.  

1.124“Term” has the meaning set forth in Section 15.1.

1.125“Territory” means all countries and territories of the world, excluding,
following Arena’s receipt of written notice thereof from a party to the
Transaction Agreement, any country for which the Transaction Agreement is
terminated.

1.126“Testing Laboratory” has the meaning set forth in Section 6.6.

1.127“Third Party” means any Person other than Arena, Eisai, and their
respective Affiliates.

1.128“Third Party Claim” has the meaning set forth in Section 13.1.

1.129“Third Party Distributor Agreement” means, as amended, supplemented or
modified as of the Effective Date, each of (a) the Marketing and Supply
Agreement by and between Arena and Abic Marketing Limited, dated July 21, 2014,
(b) the Marketing and Supply Agreement by and between Arena and CY Biotech
Company Limited, dated July 24, 2013, and (c) the Marketing and Supply Agreement
by and between Arena and Ildong Pharmaceutical Co., Ltd., dated November 6,
2012.

1.130“Trademark” means any word, name, symbol, color, designation or device or
any combination thereof, including any trademark, trade dress, brand mark,
service mark, trade name, brand name, logo or business symbol, whether or not
registered.

1.131“United States” means the United States of America and its territories and
possessions, including Puerto Rico and the District of Columbia.

1.132“Validation Materials” means those documents, samples and standards,
including equipment qualification, validation methods, protocols and reports,
master batch records, stability study reports, compatibility studies,
specifications, samples used during validation, stability samples and reference
standards, not included in the other Purchased Assets or in the Arena Licensed
Know-How or Arena Licensed Records, that are used to provide documented evidence
that the manufacturing process for the Products and analytical methods used to
release starting materials, intermediates and final Products are validated.

15

--------------------------------------------------------------------------------

 

2.

Supply Obligations

2.1Manufacture and Supply Commitment.  In accordance with the terms and
conditions of this Agreement, Arena shall use Commercially Reasonable Efforts to
supply, or cause to be supplied, to Eisai between […***…]% and […***…]% of the
amounts of the Initial Product and the Once-Daily Product ordered by Eisai or a
Designated Distributor in accordance with the forecasting and ordering
provisions of Article 4 or Article 9 during the Term, and to deliver such
Supplied Product during the Term.  During the Continuation Period, Eisai shall
order from Arena (a) at least […***…] tablets of Product in total for supply to
Eisai (or a Designated Distributor), and (b) at least […***…] tablets of Product
per Calendar Quarter for supply to Eisai (or a Designated Distributor). During
the Continuation Period, if Eisai requires Product above and beyond (i) the
[…***…] tablets of Product specified in the immediately preceding sentence;
(ii) any process validation Batches manufactured at the Eisai Facility; and
(iii) after the Technology Transfer, […***…] tablets of Product manufactured per
Calendar Quarter at the Eisai Facility, Eisai shall order from Arena such
additional Product.  If this Agreement is assigned by Arena to an acquiror of
the Facility in accordance with Section 16.3, or if Arena is acquired by a Third
Party (the effective date of such assignment or acquisition, a “Facility
Acquisition”), then during the Term after the Continuation Period, Eisai shall
order and purchase from Arena at least the lesser of (A) […***…]% of Eisai’s and
the Eisai Related Parties’ requirements of Products, as measured by the total
amount of Product on tablet basis manufactured by Arena, Eisai and the Eisai
Related Parties (including at the Eisai Facility), or manufactured by a Third
Party for Eisai or the Eisai Related Parties and (B) […***…] tablets of Product,
in either case ((A) or (B)), on a Calendar Year basis (prorated for any partial
Calendar Year). Notwithstanding the foregoing, if at any time during the Term
after a Facility Acquisition there are […***…] Supply Problems in any
12-consecutive month period then Eisai shall no longer have any obligations
under this Section 2.1 to purchase any minimum amount of Product from Arena.

2.2Facility Operation; Extension; Run-off.  Arena shall maintain the Facility in
operation in accordance with Section 7.1 during the Term.  If a Facility
Acquisition has not occurred by the date that is six months prior to the end of
the Initial Continuation Period, then Eisai may extend the Continuation Period
to include the Continuation Period Extension by written notice to Arena
delivered no later than six months prior to the end of the Initial Continuation
Period. If (a) no later than six months prior to the termination of the
Continuation Period, a Facility Acquisition has not occurred and Eisai requests
by written notice to Arena to include the Run-off Period and (b) Arena
Manufactures Bulk Product during the Continuation Period but has not delivered
such Bulk Product or Product Manufactured using such Bulk Product prior to the
expiration of the Continuation Period, then Arena will undertake any remaining
Finishing Activities with respect to such Bulk Product during the Run-off Period
to deliver any Finished Product; provided that (A) five employees having the
positions (or comparable positions in the same functional area) identified in
Exhibit B (or such other positions as may be reasonably acceptable to Eisai),
and/or consultants having comparable experience and expertise, as may be
reasonably acceptable to Eisai, shall conduct activities during the Run-off
Period, and Arena shall use Commercially Reasonable Efforts to retain (or
replace) such employees or consultants such that they will be available to
conduct Finishing Activities during the Run-off Period, and (B) in no event will
Arena be required to conduct any Finishing Activities during the Run-off Period
that would require the use of any areas of the Facility except for a small
conference room or equivalent, unless the Parties agree otherwise in writing,
such agreement to include payment by Eisai for Arena’s operation of the Facility
in excess of the foregoing limitations. Concurrent with its written request to
include the Run-off Period, Eisai shall pay to Arena CHF […***…].

***Confidential Treatment Requested

16

--------------------------------------------------------------------------------

 

2.3License to Arena. Eisai hereby grants to Arena during the Term a
royalty-free, fully-paid, non-exclusive, worldwide license, with the right to
grant sublicenses solely to permitted subcontractors, under the Eisai Technology
solely to manufacture and supply, or have manufactured and supplied, Products in
the Territory pursuant to the terms of this Agreement.

2.4Subcontracting.  Each Party may subcontract its obligations under this
Agreement to the extent expressly permitted under this Agreement; provided, that
with respect to all subcontractors:  (a) none of the other Party’s rights
hereunder are materially diminished or otherwise materially adversely affected
as a result of such subcontracting; (b) the subcontractor undertakes in writing
reasonable and customary obligations of confidentiality and non-use; (c) except
as expressly contemplated in Section 3.8(a), the subcontractor does not have the
right to further subcontract such obligation unless agreed by the other Party;
(d) the subcontracting Party shall remain responsible and liable for the
performance by any subcontractor of its obligations under this Agreement; and
(e) such permitted subcontracting shall not relieve the subcontracting Party of
any liability or obligation under this Agreement, except to the extent
satisfactorily performed by such subcontractor.  In the event a Party performs
any of its obligations under this Agreement through a subcontractor, then such
Party shall at all times be fully responsible for the performance and payment of
such subcontractor.  The termination of the engagement of, or termination of the
appointment of, any subcontractor of a Party shall not release such Party from
any liability or obligation that, at the time of such termination, has already
accrued to such Party with respect to the subcontractor, nor will any such
termination of such an engagement or termination of an appointment preclude the
other Party from pursuing all rights and remedies it may have under this
Agreement, at law or in equity, with respect to the subcontractor and its acts
and omissions.  Eisai may subcontract its obligations under this Agreement to
any Affiliate or Third Party.

2.5Modifications to Manufacturing Process.  Arena shall use reasonable efforts
to avoid modifying the manufacturing process for the Initial Product in a manner
that Arena knows will or is likely to infringe the Patents of a Third Party.

17

--------------------------------------------------------------------------------

 

3.

technology Transfer; Purchase and Sale; License

3.1Technology Transfer.  Promptly after the Effective Date, Arena shall commence
conducting a technology transfer to Eisai or its Affiliate or Third Party
designee agreed by the Parties, in accordance with the Technology Transfer Plan,
of all Arena Know-How necessary to enable Eisai to Manufacture or have
Manufactured the Initial Product and Once-Daily Product according to the
Manufacturing Processes used by Arena at the Effective Date or at any time
during the 24-month period prior to the Effective Date (the “Technology
Transfer”).  Upon Eisai’s request during the Term, Arena shall provide Eisai
with physical copies of any such written Arena Know-How, at Eisai’s
expense.  The Parties shall use diligent efforts to complete the Technology
Transfer, as soon as practicable, and in any event sufficiently in advance of
the expiration of the Continuation Period for Eisai to be able to manufacture
(or have manufactured) the Initial Product and Once-Daily Product by the
expiration of the Continuation Period.  Further, upon request by Eisai, Arena
shall use Commercially Reasonable Efforts to take such additional steps as may
be reasonably requested by Eisai to facilitate Eisai’s manufacture of three
process validation Batches for each of the Initial Product and Once-Daily
Product at the Eisai Facility meeting the release testing parameters in the
applicable Specifications.  Without limiting the generality of the foregoing,
Arena will, and will cause its Affiliates to:

(a)perform the Technology Transfer with customary professional standards, in a
good scientific manner, and in compliance with all Applicable Laws;

(b)cause a reasonable number of appropriate employees and representatives of
Arena and its Affiliates to meet with employees or consultants of Eisai or its
Affiliate or Third Party designee (“Representatives”), from time to time at the
Facility or, pursuant to Section 3.3, at the Eisai Facility as reasonably
requested by Eisai, to the extent such meetings do not interfere with such Arena
employees’ and representatives’ ability to conduct their responsibilities at the
Facility or otherwise for Arena and its Affiliates, to assist with the
Technology Transfer, Manufacturing of the Initial Product and Once-Daily Product
at the Eisai Facility (as required to validate such facility) and training of
any Representatives to the extent reasonably necessary to enable Eisai, its
Affiliate or its Third Party designee to Manufacture the Initial Product and
Once-Daily Product in accordance with the Specifications; and

(c)take such steps as Eisai reasonably requests to assist Eisai in obtaining or
maintaining any necessary license, permit or approval from any Regulatory
Authority with respect to Eisai or its Affiliate or Third Party designee’s
Manufacture of Supplied Product.

18

--------------------------------------------------------------------------------

 

3.2Person in Facility.  Eisai may place a reasonable number of Representatives
on-site at the Facility during normal business hours during the Term, for the
purpose of assisting with the Technology Transfer and overseeing the supply of
Product in accordance with this Agreement. Eisai’s selection of its
Representatives will be subject to Arena’s reasonable consent.  Eisai will
ensure that its Representatives operate in a manner as not to interfere with
operations at the Facility.  Eisai’s Representatives will have access to
Supplied Product documentation and to Arena’s production and quality control
areas when in use for the Supplied Product only, and will not have access to any
area of the Facility when used for products other than Supplied Products.  Eisai
will require its Representatives to comply with policies and standard operating
procedures established by Arena and applicable to the Facility, including
security procedures, and provided that such policies and procedures are made
available to the Representatives in writing, reasonably in advance, Eisai will
be responsible for any noncompliance by its Representatives.  As between the
Parties, Eisai will be responsible for all costs incurred by its Representatives
in connection with its activities under this Section 3.2.

3.3Person in Eisai Facility.  At Eisai’s reasonable request, Arena, reasonably
taking into account Arena’s other commitments, will make a reasonable number of
suitably qualified employees reasonably acceptable to Eisai available for
certain week-long periods (within a window of three-week time frames acceptable
to Eisai and included in such request) at the Eisai Facility to assist Eisai to
establish or validate the Manufacturing process for Products at the Eisai
Facility.  Arena will ensure that any representative on-site at the Eisai
Facility operates in a manner as not to interfere with operations at the Eisai
Facility, complies with policies and standard operating procedures established
by Eisai and applicable to the Eisai Facility, including security procedures,
and provided that such policies and procedures are made available to Arena’s
Representatives in writing, reasonably in advance, Arena will be responsible for
any noncompliance by its Representatives.

3.4Assistance with Regulatory Know-How.  Arena shall reasonably cooperate with
any reasonable requests for assistance from Eisai with respect to obtaining or
maintaining any Regulatory Approval of a Product in the Territory, including by
making a reasonable number of its employees, consultants and other staff
reasonably available upon reasonable notice during normal business hours, and
reasonably taking into account Arena’s other commitments, to answer queries
relating to Development Data, the Manufacture of Product or any chemistry,
manufacturing and controls data.

3.5Technology Transfer Payments. On a monthly basis during the Term, Arena shall
invoice Eisai for all reasonable and verifiable (a) travel costs incurred by
Arena personnel in connection with travel to and attendance at the Eisai
Facility (or elsewhere, as reasonably required for the Technology Transfer)
during the preceding month, provided that such costs have been approved by Eisai
in advance, and (b) Third Party costs incurred by Arena to conduct activities
under the Technology Transfer Plan, provided that any such Third Party costs
above US$[…***…] have been approved by Eisai in advance.  Eisai shall pay each
such invoice within 30 days after receipt thereof.  Such payments are not
refundable or creditable against any other payments owed or payable by Eisai to
Arena under this Agreement or other written agreement between Arena or any of
its Affiliates and Eisai.

***Confidential Treatment Requested

19

--------------------------------------------------------------------------------

 

3.6Purchase and Sale of Assets.

(a)Pursuant to the terms and subject to the conditions of this Agreement, on the
Effective Date, Arena shall sell, convey, deliver, transfer and assign to Eisai
or Eisai’s designee, free and clear of all Liens (other than Permitted Liens),
and Eisai shall purchase, take delivery of and acquire from Arena, all of
Arena’s right, title and interest in, to and under the Purchased Assets. In
consideration of the sale, conveyance, delivery, transfer, and assignment of the
Purchased Assets to Eisai, the license of the Arena Licensed Know-How and the
Arena Licensed Records and Arena’s other covenants and obligations hereunder,
pursuant to the terms and subject to the conditions hereof, Arena is released of
its obligations under the Existing Agreement.

(b)Eisai shall not acquire from Arena pursuant to this Agreement any assets of
Arena that are not specifically included in the Purchased Assets.

(c)Pursuant to the terms and subject to the conditions of this Agreement, on the
Effective Date, Arena shall sell, convey, transfer and assign to Eisai, and
Eisai shall assume from Arena, the Assumed Liabilities.

(d)Eisai shall not be the successor to Arena, and Eisai expressly does not
assume any liabilities, obligations or commitments of Arena (other than Assumed
Liabilities), whether accrued or fixed, absolute or contingent, known or
unknown, determined or determinable, or otherwise (and whether due or to become
due).  The preceding sentence shall not be construed to, and is not intended to,
limit or otherwise affect Eisai’s indemnification obligations under Article 13.

(e)Eisai shall reimburse all reasonable, documented out-of-pocket costs incurred
by Arena to effect the assignment of the Purchased Trademarks and Purchased
Domain Names to Eisai, within 30 days after receipt of each invoice from Arena
for such costs.

3.7Exclusive License.  Subject to the terms and conditions of this Agreement,
Arena hereby grants to Eisai during the term of the Transaction Agreement an
exclusive (even as to Arena except as provided in Section 3.9) license, with the
right to grant Sublicenses and to appoint Co-Promotion Partners and Distributors
through multiple tiers as provided in Section 3.8, under Arena’s rights in the
Arena Licensed Know-How and the Arena Licensed Records to develop, make, have
made, use, import, offer for sale, sell and otherwise Commercialize Products in
the Territory.  Eisai shall have the exclusive right in the Territory during the
term of the Transaction Agreement to invoice and book all sales of
Products.  For clarity, Eisai may exercise any or all of its rights under this
Section 3.7 through any Eisai Related Party. The rights granted in this
Section 3.7 and elsewhere in this Agreement are subject to the rights and
obligations set forth in the Third Party Distributor Agreements, as may be
amended from time to time. Arena shall reasonably cooperate with Eisai to
identify Arena Licensed Records which Eisai may need access to at any time
during the term of the Transaction Agreement.  As soon as reasonably possible
following request by Eisai, Arena shall provide to Eisai a copy of any Arena
Licensed Records so requested by Eisai; provided, that Arena may redact any
information therein not related to the Compound or any Product; and provided,
further, that, Eisai shall reimburse Arena for Arena’s reasonable and documented
out-of-pocket costs to provide such copies.    

20

--------------------------------------------------------------------------------

 

3.8

Sublicense Rights; Co-Promotion Partners and Distributors.

(a)Co-Promotion Partners, Sublicensees and Distributors.  (i) Eisai shall have
the right to appoint one or more Third Parties as Co-Promotion Partners to
co-promote or co-market Products with Eisai in the Territory, to grant one or
more Sublicenses in the Territory, or to appoint one or more Third Parties as
Distributors to market, promote, sell and distribute the Products on Eisai’s
behalf in the Territory; and (ii) each such Co-Promotion Partner shall have the
right to appoint additional Co-Promotion Partners, each such Distributor shall
have the right to appoint additional Distributors, and each such Sublicensee or
Affiliate shall have the right to grant further Sublicenses, in each case (i)
and (ii), as and to the extent set forth below in this Section 3.8(a).  Any such
Third Party described in this Section 3.8(a) shall be a “subcontractor” of Eisai
for which Eisai shall be responsible as provided in Section 2.4.

(i)In the U.S.  Neither Eisai nor any Eisai Related Party or Co-Promotion
Partner shall grant a Sublicense in the United States or appoint a Distributor
or Co-Promotion Partner in the United States during the first […***…] months
after the Effective Date without Arena’s prior written consent, which consent
Arena may grant or withhold in its sole discretion.  After such […***…] month
period, Eisai shall have the right to appoint a Third Party as a Co-Promotion
Partner in the United States, to grant a Sublicense in the United States, and to
appoint one or more Third Parties as Distributors in the United States (which
may include development work on a Product in the United States), without Arena’s
prior written consent but on at least ten Business Days prior written notice to
Arena.  In addition, after such […***…] month period, any Co-Promotion Partner
shall have the right to appoint a Third Party as a Co-Promotion Partner in the
United States, any Distributor shall have the right to appoint a Third Party as
a Distributor in the United States, and any Sublicensee may grant further
Sublicenses in the United States, in each case on at least ten Business Days
prior written notice to Arena.  During the first […***…] months after the
Effective Date Eisai shall notify Arena if it or its Affiliate or any
Distributor or Co-Promotion Partner desires to appoint any such Distributor or
Co-Promotion Partner, or if it or any Affiliate or Sublicensee desires to grant
any such Sublicense, and upon such notice the Parties shall discuss in good
faith the qualifications of such proposed Co-Promotion Partner, Sublicensee or
Distributor and whether and under what conditions Arena would grant the right to
use such Third Party to co-promote or co-market Products in the United States,
to grant a Sublicense to such Third Party or to appoint such Third Party as a
Distributor.

(ii)Outside the U.S.  Eisai shall have the right to appoint a Third Party as a
Co-Promotion Partner outside the United States, to grant a Sublicense in any
country in the Territory outside the United States, and to appoint one or more
Third Parties as Distributors in any country in the Territory outside the United
States (which may include development work on a Product in such country),
without Arena’s prior written consent but on at least ten Business Days prior
written notice to Arena.  In addition, any Co-Promotion Partner shall have the
right to appoint a Third Party as a Co-Promotion Partner outside the United
States, any Distributor shall have the right to appoint a Third Party as a
Distributor outside the United States, and any Sublicensee may grant further
Sublicenses outside the United States, in each case on at least ten Business
Days prior written notice to Arena.

***Confidential Treatment Requested

21

--------------------------------------------------------------------------------

 

3.9Retained Rights.  Arena retains (a) the right to practice the Arena Licensed
Know-How and Arena Licensed Records as necessary to manufacture and supply, or
have manufactured and supplied, Products in the Territory pursuant to this
Agreement during the Term; (b) the exclusive right to practice and license the
Arena Licensed Know-How and the Arena Licensed Records outside the scope of the
licenses granted to Eisai under Section 3.7; and (c) the exclusive right to use
the Arena Licensed Records in connection with any claim or demand that a
Designated Distributor or Arena may have against the other to the extent it
relates to matters under any Third Party Distributor Agreement occurring before
the Effective Date.

3.10No Implied Licenses.  Except as expressly set forth herein, neither Party
shall acquire any license or other right or interest, by implication or
otherwise, under any intellectual property of the other Party.  Each Party shall
not, and shall not permit any of its Affiliates or sublicensees to, practice any
Patents or Know-How licensed to it by the other Party outside the scope of the
licenses granted to it under this Agreement.

3.11Assignment of Purchased Intellectual Property.  The Parties shall cooperate
and work together in good faith on the recordation of the assignment of the
Purchased Trademarks and Purchased Domain Names to Eisai as promptly as
practicable following the Effective Date.

3.12Cooperation in Litigation.  From and after the Effective Date, Eisai and
Arena shall reasonably cooperate with each other in the defense or prosecution
of any legal proceedings instituted prior to the Effective Date or that may be
instituted thereafter against or by such Parties relating to or arising out of
the conduct of the Manufacture of the Products prior to or after the Effective
Date (other than litigation between Eisai and Arena or their respective
Affiliates arising out of the transactions contemplated hereby or by the Related
Documents).  Subject to Article 13, the Party requesting such cooperation shall
pay the reasonable and verifiable out-of-pocket costs and expenses of providing
such cooperation (including legal fees and disbursements) incurred by the Party
providing such cooperation and by its officers, directors, employees and agents,
and any applicable Taxes in connection therewith, but shall not be responsible
for reimbursing such Party or its officers, directors, managers, employees or
agents for their time spent in such cooperation; provided, however, that the
amount of such time is reasonable and consistent with such individual’s other
obligations.

4.

Forecasts and Purchase Orders

4.1Forecasts.  On the first day of each month during the Term (except for the
last three months of the Term), Eisai shall provide Arena a good faith rolling
forecast of anticipated deliveries of each Supplied Product for the Eisai
Territory, in Finished Product or Bulk Product form, to be made during each
month of the period covered by such forecast (broken down (a) on a
country-by-country and packaging configuration-by-packaging configuration basis
and (b) by quantities to be sold commercially, used in clinical trials or
distributed as samples or as part of a compassionate use, named patient use or
indigent patient program) (each, a “Forecast” for such Supplied Product).  Each
Forecast will commence with the month that is three months after the month in
which it is delivered.  The first three forecasts will cover a 21-month
period.  Each subsequent forecast will cover a period commencing with the month
that is three months after the month in which it is delivered and ending with
the earlier of (i) 21 months thereafter and (ii)

22

--------------------------------------------------------------------------------

 

the final month of the Term.  Each Forecast will specify, on a month-to-month
basis during the period covered by the particular Forecast, the amounts of
Product to be delivered in each month, the anticipated date of the corresponding
Purchase Order and the requested delivery dates for each such delivery of
Product; provided that the requested delivery dates must be within the
Term.  Each delivery specified in a Forecast for Initial Product for
distribution in the United States shall be for a multiple of an aggregate of
[…***…] tablets (or such other number as reasonably agreed by the Parties in
writing), and each delivery specified in a Forecast for Once-Daily Product for
distribution in the United States shall be for a multiple of an aggregate of
[…***…] tablets (or such other number as reasonably agreed by the Parties in
writing).  Prior to the due date for the first Forecast for each Supplied
Product in each country in the Territory, the Parties will agree upon the
maximum number of tablets that may be ordered in the initial order of such
Supplied Product in that country, and the minimum number of tablets required in
each order for each packaging configuration of the Supplied Product in such
country.  The requested delivery dates for each delivery covered by a Forecast
shall not be sooner than three months, or later than four months, after the
anticipated order date specified in the Forecast; provided, that, if the Parties
agree, Product may be delivered sooner than three months after the anticipated
order date; and provided, further, that all delivery dates must be within the
Term.

4.2Binding Commitments.  The first quarter (consecutive three-month period) of
each Forecast shall be a binding commitment (the “Order Commitment” for the
applicable Product for such quarter) on Eisai to place Purchase Orders,
sufficiently in advance of such quarter as described in Section 4.1, to order
the applicable Product, on a country-by-country, packaging
configuration-by-packaging configuration and use-by-use basis, in amounts at
least equal to the amounts forecast to be delivered, which commitment cannot be
modified (absent Arena’s written consent); provided, that, notwithstanding the
foregoing, in no event shall Eisai be obligated to submit Purchase Orders for
any quantities of Product for non-clinical purposes in a country if Regulatory
Approval is not obtained in such country for the applicable Product.  Each such
Forecast shall otherwise be non-binding, except as provided below in this
Section 4.2, but shall reflect Eisai’s good faith expectation (at the time of
submitting the Forecast) of the orders of Product and projected delivery dates
during the period covered by the Forecast. In each Forecast, the total quantity
of Product forecasted to be delivered by Arena during the first quarter in such
Forecast may not vary (either up or down) by more than: (X) 25% from the amounts
of such Product forecasted to be delivered for the quarter in the earlier
Forecast in which such quarter was the second quarter of the Forecast; or (Y)
50% from the amounts of such Product forecasted to be delivered for the quarter
in the earlier Forecast in which such quarter was the third quarter of the
Forecast.

***Confidential Treatment Requested

23

--------------------------------------------------------------------------------

 

4.3Launch Forecasts.  Notwithstanding the forecasting process in Section 4.1,
the Parties acknowledge and agree that forecasting and ordering for the launch
of the Initial Product and for the launch of the Once-Daily Product in any
country in the Territory require the Parties to coordinate the launch
requirements in advance of obtaining Regulatory Approval for such Supplied
Product in the applicable country, and thus the Parties hereby agree to discuss
reasonably and in good faith and to agree, at least two months prior to the
expected date of Regulatory Approval of the Initial Product and of the
Once-Daily Product in each country, on the binding forecast covering the orders
to be placed by Eisai for amounts to be delivered in the first three months
after such Regulatory Approval (such forecast, the “Launch Forecast” with
respect to the applicable Supplied Product in the applicable country); provided,
that, notwithstanding any Launch Forecast for a Supplied Product in a country,
in no event shall Eisai be obligated to submit Purchase Orders for or purchase
any quantities of such Supplied Product if Regulatory Approval is not obtained
in such country for the applicable Supplied Product.

4.4Orders.  Subject to Section 9.2, to order Product for supply by Arena under
this Agreement, Eisai shall submit to Arena a Purchase Order (which is deemed
binding on Eisai) complying with the other applicable terms of this Agreement
and specifying (a) the amount of  Product ordered (broken down (i) on a
country-by-country, and packaging configuration-by-packaging configuration basis
and (ii) by quantities to be sold commercially (separate quantities for each
different packaging configuration ordered), used in clinical trials or
distributed as samples or as part of a compassionate use, named patient use or
indigent patient program), (b) the requested delivery date (which shall be
within the delivery time limitations specified in Section 4.1 above, unless
otherwise agreed by Arena), (c) Eisai’s order number, (d) name of Eisai’s
ordering legal entity and contact person for such entity, (e) Eisai’s and
Arena’s material code and description for each packaging configuration, (f)
artwork versions to be used and (g) any special requirements not covered by the
product data sheet.  Not later than 10 days after receipt of a Purchase Order,
Arena shall confirm in writing its receipt of the Purchase Order (“Order
Acceptance”) and the proposed delivery date, which will be within five days
(before or after) the requested date, to Eisai in writing.  Eisai shall notify
Arena within five days after receipt of the Order Acceptance if such proposed
delivery date is unworkable for Eisai, and in such event the Parties shall
promptly discuss and seek to agree on an alternative delivery date.  If Eisai
does not respond within such five-day period, the proposed date will be the
confirmed delivery date.  For any Purchase Order that contains an Excess Order,
Arena shall notify Eisai in the Order Acceptance whether Arena will be able to
fulfill such Excess Order (or part thereof) and the expected delivery date for
fulfillment.  For any such Purchase Order submitted by Eisai, Arena shall be
obligated to use Commercially Reasonable Efforts to supply to Eisai between
[…***…]% and […***…]% of the amount of Product covered by such Purchase Order by
the confirmed delivery date; except that to the extent that such ordered amount,
when combined with the total amounts of such Product previously ordered by Eisai
during the same quarter, exceeds 125% of the Order Commitment for such Product
in such quarter (such excess amount, the “Excess Order”), Arena shall not be
obligated to fill any Purchase Orders to the extent of the Excess Orders
therein.  Eisai may order in a Purchase Order amounts of Product that are Excess
Orders with respect to a particular quarter (i.e., that order amounts in excess
of 125% of the Order Commitment for such quarter), and Arena shall use
reasonable efforts to fill such Excess Orders.  If there is any material
conflict between a Purchase Order or an Order Acceptance and the terms and
conditions of this Agreement, this Agreement prevails and such conflicting terms
are rejected and of no effect, unless the Parties mutually agree otherwise in
writing.

***Confidential Treatment Requested

24

--------------------------------------------------------------------------------

 

4.5Alternative Forecasting and Order Processes.  Following the Effective Date,
Eisai and Arena agree to negotiate in good faith regarding the amendment of this
Article 4 to revise the forecasting and ordering processes provided herein.  If
Eisai and Arena cannot agree on such amendments to this Article 4, then the
forecasting and ordering processes as provided herein shall remain in effect for
the remainder of the Term.

5.

Shipment and Delivery

5.1Delivery and Purchase.  For each Purchase Order submitted by Eisai in
accordance with Section 4.4 or submitted by Designated Distributors in
accordance with the terms of the Third Party Distributor Agreements assigned to
Eisai (except to the extent of Excess Orders that Arena does not fulfill), Arena
shall use Commercially Reasonable Efforts to deliver to Eisai or the Designated
Distributor between […***…]% and […***…]% of the specified amount(s) of Product
conforming with the warranty set forth in Section 12.2, and Eisai shall be
obligated to purchase and pay for the amount delivered up to […***…]% of such
specified amount of Product.  Eisai or the Designated Distributor shall engage a
common carrier, at Eisai’s or the Designated Distributor’s expense, to ship
Product to Eisai or the Designated Distributor.  Upon Eisai’s or the Designated
Distributor request, Arena shall assist Eisai in identifying a suitable common
carrier.  Title and risk of loss with respect to Product shall pass to Eisai,
and delivery of such Product to Eisai for purposes of this Agreement shall be
made, when Arena tenders such Product to Eisai’s or the Designated Distributor’s
designated common carrier at Fiege Logistik (Schweiz) AG, Industriestrasse 11,
CH-4665 Oftringen, Switzerland (or such other location in Switzerland designated
by Arena in writing at least 15 days prior to the confirmed delivery date);
provided, that with respect to any Compound and other precursor materials
purchased by Eisai under Section 11.1, title and risk of loss shall pass to
Eisai upon payment by Eisai under Section 11.1.  Arena or the Designated
Distributor, at its own expense, shall be responsible for clearing Product for
export and obtaining any export licenses with respect thereto.  Eisai or the
Designated Distributor, at its own expense, shall be responsible for clearing
Product for import and obtaining any import licenses with respect
thereto.  Arena shall use Commercially Reasonable Efforts to make each such
delivery to Eisai or its designee by the confirmed delivery date.  Upon delivery
of Product (but subject to Section 6.5), Eisai shall have the obligation to pay
Arena the Product Purchase Price pursuant to Section 11.4 for such delivered
Product.  Eisai or the applicable Designated Distributor shall pick up the
released Product within 21 days of release, failing which it shall bear the
costs associated with the storage of such released Product.

***Confidential Treatment Requested

25

--------------------------------------------------------------------------------

 

5.2Labeling and Packaging.  Arena and Eisai shall discuss and reasonably agree
on all technical requirements for packaging configurations, packaging and
labeling used with Product in each country in the Territory.  Subject to Section
5.3, Arena shall label and package (in appropriate primary, secondary and
tertiary packaging), including production of Package Inserts, Product to be
supplied in accordance with such agreement of the Parties, the applicable
Manufacturing SOPs, and Applicable Laws of each applicable country in the
Territory, for delivery to Eisai or the Designated Distributor under this
Agreement.  Eisai or the Designated Distributor shall be responsible for
providing to Arena (or its designees, including printed packaging material
vendors utilized by Arena) all artwork for all such labeling, Package Inserts
and packaging on a timely basis, for each applicable packaging configuration for
each country in the Territory, as necessary for Arena to perform such labeling
and packaging, and in formats as reasonably agreed by the Parties and reasonably
acceptable to Arena.  It is agreed that Arena’s obligations to manufacture and
supply Product shall be delayed to the extent Eisai or the applicable Designated
Distributor does not timely agree on all packaging and labeling used with
Product (which must be compatible with Arena’s equipment) and deliver such
necessary artwork.  Arena shall have the right to subcontract the manufacture of
all printed packaging materials, including labels, and Arena shall be
responsible for all such subcontractors as provided in Section 2.4.

5.3Bulk Product.  Notwithstanding anything to the contrary in this Agreement,
Eisai shall have the right to elect Supplied Product to be supplied by Arena as
Bulk Product or Finished Product.  Any such election by Eisai must be included
in the applicable Forecasts and Purchase Orders.  For clarity, Forecasts and
Purchase Orders shall specify what quantity of Supplied Product is required in
each Product form.

6.

Quality Assurance; Acceptance

6.1Quality Agreements.  Each Party shall duly and punctually perform all of its
obligations under and pursuant to the Quality Agreements to which it is a
party.  Arena shall release all Products in accordance with the terms of the
Quality Agreements.  Within three months after the Effective Date, the Parties
shall update the Quality Agreements to specify the requirements for the release
of Bulk Product.

6.2Quality Control.  Arena shall maintain and follow a quality control and
quality assurance testing program consistent with the Specifications, the
Quality Agreements, GMP, and all other requirements of Applicable Laws and
reasonably consistent with industry standards (the “Quality Control
Procedures”), which shall include performing the applicable Product Acceptance
Tests on each Batch of Product prior to delivery to Eisai or the applicable
Designated Distributor.  Arena shall ensure that all Product supplied to Eisai
or the applicable Designated Distributor hereunder by Arena shall be
manufactured in accordance with the applicable Manufacturing SOPs, the
applicable Quality Agreement, GMP and all other Applicable Laws, and all other
applicable requirements of Regulatory Authorities, (collectively, “Regulatory
Standards”) and shall conform to the applicable warranty set forth in Section
12.2.

26

--------------------------------------------------------------------------------

 

6.3Certificates.  Arena shall provide to Eisai or the applicable Designated
Distributor, accompanying each delivery of Product by Arena: (a) the Batch
number and Purchase Order number (if included on the applicable Purchase Order)
of the delivered Product, (b) a completed and accurate Certificate of Analysis
as to such Batch, and (c) copies of all other documentation required for Product
release as provided in the applicable Quality Agreement.

6.4Quality Audits.  Arena shall maintain all quality control documentation and
Product Acceptance Test results for each Batch of Product for a period and in a
manner consistent with Regulatory Standards and the applicable Quality
Agreement.  Eisai may periodically (but no more frequently than once per
Calendar Year) review such documentation and results and, as provided for in the
Quality Agreements, audit and verify the adherence of Arena to the Quality
Control Procedures and Regulatory Standards.  Such review and audit shall be on
reasonable prior notice and conducted during business hours and in a manner that
does not unreasonably disrupt Arena’s business or operations.

6.5Acceptance/Rejection.  Eisai or the Designated Distributor (or in either case
its authorized representative) shall perform a reasonable and customary visual
inspection of all Batches of Product delivered by Arena and shall report to
Arena any Product that is reasonably discernible upon such visual inspection not
to conform to the warranty set forth in Section 12.1 (“Non-Conforming Product”)
within 20 days of receipt by Eisai or the Designated Distributor.  Eisai or the
Designated Distributor shall report to Arena Non-Conforming Product with hidden
defects within 30 days of Eisai’s discovery of the same; provided that if Eisai
fails to notify Arena of a hidden defect in any Product by the earlier of two
years after the delivery of such Product or expiration or termination of this
Agreement, Eisai shall no longer have the right to reject such Product.  A
defect is hidden if it could not reasonably have been discovered by a reasonable
and customary visual inspection upon receipt of the Product.  If any Product is
found to be Non-Conforming Product and is reported by Eisai or the Designated
Distributor to Arena in the above time frame, then Arena shall, at Eisai’s
request and option (to be exercised by Eisai promptly), either: (a) replace such
Non-Conforming Product at no additional charge to Eisai; (b) refund to Eisai the
Product Purchase Price paid (if already paid) to Arena for such Non-Conforming
Product or cancel the applicable Purchase Order if not paid; or (c) credit
Eisai’s account in an amount equal to the Product Purchase Price paid (if
already paid) for such Non-Conforming Product, and in any case ((a), (b) or (c))
Arena shall reimburse all shipping, insurance and customs charges for the
Non-Conforming Product from the point of delivery in Switzerland to the
destination in the Territory of the original shipment, subject to receipt of
invoice; provided that if the Non-Conforming Product is reported to Arena at a
time at which Arena would not be able to commence and complete manufacture of
replacement Product prior to the expiration of the Term, Eisai shall not have
the right to elect that Arena replace such Non-Conforming Product.  Arena shall
reimburse Eisai for the reasonable and verifiable costs incurred by Eisai or the
Designated Distributor in properly disposing of or shipping to Arena (as
instructed by Arena) such Non-Conforming Product, subject to receipt of
invoice.  Any notice given under this Section 6.5 shall specify the reason why
such Product was found to be Non-Conforming Product.  If Eisai or the applicable
Designated Distributor does not report any defect or non-conformity of any
Product that could reasonably have been discovered by a reasonable and customary
visual inspection upon receipt within 20 days of receipt by Eisai or the
Designated Distributor or any hidden defect within 30 days after discovery
thereof and within the

27

--------------------------------------------------------------------------------

 

two-year period specified above, then Eisai or the applicable Designated
Distributor shall be deemed to have accepted such Product.

6.6Dispute Regarding Rejection.  If the Parties or Arena and the Designated
Distributor disagree as to whether a particular delivery of Product contains
Non-Conforming Product, and cannot resolve such disagreement within 30 days, the
Parties shall appoint an independent testing laboratory or other appropriate
expert mutually acceptable to the Parties (and if applicable the Designated
Distributor) (the “Testing Laboratory”) to (a) review data that are in question
or (b) oversee the evaluation and testing of a sample of such Product at the
Testing Laboratory.  The Testing Laboratory will conduct testing in accordance
with the methods established for testing as set forth in the applicable
Specifications.  The Party whose position in the dispute was not supported by
the Testing Laboratory’s findings (or Eisai if the Designated Distributor’s
position was not supported by such findings) shall bear the costs of the Testing
Laboratory.  Arena shall address all amounts of Non-Conforming Product as
determined by the Testing Laboratory as provided in Section 6.5.

7.

Regulatory

7.1Facility Licenses; Storage.  Arena shall obtain and maintain for the
Facility, at its sole cost, all permits, licenses and approvals (including
facilities licenses) needed for Arena to be able to manufacture and supply
Product in compliance with the warranty set forth in Section 12.1 (the “Facility
Licenses”), in a timely manner such that Arena is able to meet its manufacturing
and supply obligations under this Agreement.  Arena shall keep Eisai regularly
informed about the status of all such Facility Licenses and shall provide Eisai
copies thereof upon request.  Arena shall ensure that the Facility complies with
GMP and all other Applicable Laws (including environmental laws) with regard to
its manufacturing and supply of Product.  Arena shall use Commercially
Reasonable Efforts to resolve as soon as possible any issues that arise in its
seeking or maintaining Facility Licenses, including completely addressing and
rectifying any deviations or other issues raised in any Warning Letter from the
FDA or any similar warning or objection by any other Regulatory
Authority.  Arena shall have the right to subcontract with Third Parties for
storage services and storage facilities for Products manufactured for supply to
Eisai hereunder, and Arena shall be responsible for all such subcontractors as
provided in Section 2.4.

7.2Inspection by Eisai.  Arena agrees that Eisai and each Designated Distributor
(and its and their respective agents but no more than a total of three persons
per inspection) shall separately have the right, pursuant to a reasonable
confidentiality agreement with Arena, no more than once per Calendar Year
(unless any such inspection reveals a material compliance issue, in which event
Eisai and each Designated Distributor (and its and their respective agents)
shall have the right to conduct such additional inspections during such Calendar
Year as necessary to verify that such issue has been remedied), upon reasonable
prior notice to Arena and during business hours, and in a manner that does not
unreasonably disrupt Arena’s manufacturing operations, to inspect the portion of
the Facility where Product is manufactured or stored as well as the
manufacturing of the Products, including inspection of (a) the raw materials
used in the manufacture of the Products including Eisai Materials, (b) the
holding facilities for such raw materials, (c) the equipment used in the
manufacture of the Products, and (d) all material records reasonably relating to
such manufacturing at the Facility, to the extent they

28

--------------------------------------------------------------------------------

 

relate to the Products (which records may be copied by Eisai, the Designated
Distributor or its or their agent, at their expense).  Following such
inspection, Eisai or the applicable Designated Distributor shall discuss its
observations and conclusions with Arena and if Eisai or the applicable
Designated Distributor believes that any corrective actions are necessary for
Arena to comply with the terms and conditions of this Agreement, then within 15
days after such discussion, Eisai shall prepare a schedule that sets forth the
corrective actions that Eisai reasonably believes in good faith are required,
and Arena will consider such actions in good faith and use Commercially
Reasonable Efforts to implement such corrective actions that Arena reasonably
and in good faith determines to be required.

7.3Regulatory Inspections.

(a)Inspection by Regulatory Authorities.  Subject to Article 271 of the Swiss
Penal Code, upon the request of the FDA or any other Regulatory Authority, Arena
shall (i) provide the FDA or such other Regulatory Authority reasonable access
to observe and inspect (including pre-approval inspections) the Facility and the
procedures used for the manufacture, release and stability testing, or
warehousing of Product and to audit the Facility for compliance with GMP or
other applicable Regulatory Standards and (ii) cause any Third Party that
manufactures any active pharmaceutical agent contained in Product to provide the
FDA or such other Regulatory Authority reasonable access to observe and inspect
(including pre-approval inspections) the facility at which such Third Party
manufactures such active pharmaceutical agent and the procedures used for the
manufacture, release and stability testing, or warehousing of such active
pharmaceutical agent and to audit such facility for compliance with GMP and all
other applicable Regulatory Standards.  Arena specifically agrees to cooperate
with any inspection by the FDA or other Regulatory Authority, whether prior to
or after Regulatory Approval of the applicable Product, and to provide Eisai a
copy of any inspection or audit report resulting from any such inspection
(subject to reasonable confidentiality restrictions imposed by any Third Party
that manufactures active pharmaceutical agent).

(b)Notification of Inspections.  Arena agrees to notify Eisai within five
calendar days of Arena’s receipt of any written or oral inquiries, notifications
or inspection activity by any Regulatory Authority in regard to Product to be
supplied to Eisai hereunder and immediately by telephone after learning of any
unannounced visit or inspection, and shall permit one Eisai employee or agent,
in each case approved by Arena, such approval not to be unreasonably
conditioned, withheld or delayed, and subject to such agent’s executing a
reasonable confidentiality agreement with Arena or, if applicable, any Third
Party that manufactures any active pharmaceutical agent contained in Product, to
be present at and participate in such visit or inspection, excluding any
unannounced visit or inspection.  Arena shall furnish to Eisai (i) within five
calendar days after Arena’s receipt, any report or correspondence issued by any
Regulatory Authority in connection with such inquiry, notification or
inspection, including any FDA Form 483 (List of Inspectional Observations) or
applicable portions of any FDA Warning Letters that pertain to any Product
manufactured for Eisai hereunder (or any equivalent warning notice in another
country or jurisdiction), and (ii) not later than two calendar days prior to the
time Arena provides the same to any Regulatory Authority, copies of proposed
draft responses or explanations relating to items set forth above (each, a
“Proposed Response”), in each case redacted of trade secrets or other
confidential information of Arena or its contract manufacturer that are
unrelated to the obligations under this Agreement

29

--------------------------------------------------------------------------------

 

and the manufacture of any Product hereunder.  Arena shall discuss with Eisai
and consider in good faith any comments provided by Eisai on the Proposed
Response.  After the filing of the Proposed Response (so modified by comments
provided by Eisai, as may be agreed) with the FDA or other Regulatory Authority,
Arena shall notify Eisai of any further contacts with the FDA or such Regulatory
Authority relating to the subject matter of the response.

(c)Remedial Actions.  Arena shall notify Eisai and each Designated Distributor
immediately in writing in the event any action is taken or threatened by a
Regulatory Authority relating to the manufacture or storage of Product by Arena,
or relating to the Facility, that would reasonably be expected to impair
materially the ability of Arena to manufacture and supply Product (including any
impairment to Arena’s ability to manufacture Product conforming to the warranty
set forth in Section 12.2) in accordance with this Agreement.  In any event,
Arena shall address and resolve as soon as reasonably practicable during the
Term any issues, concerns or warnings from any Regulatory Authority that would
reasonably be expected to affect Arena’s ability to manufacture and supply
Product in accordance with this Agreement.  To the extent Arena must implement a
plan of remediation or other modifications or changes to its Facility or its
manufacturing processes in order to address and resolve any such issues,
concerns or warnings from any Regulatory Authority, Arena shall prepare such
plan as soon as possible, shall provide a draft of the plan to Eisai for review
and comment, and shall use good faith efforts to implement all reasonable
comments of Eisai as soon as possible, and shall implement and complete all
aspects of the agreed plan as soon as possible; provided that in no event shall
Arena be obligated to prepare or implement a remediation plan after the
expiration of the Term.

7.4Changes in Specifications or Manufacturing Process.  Eisai shall notify Arena
upon becoming aware of any changes that are needed to the Specification or
Manufacturing Process for any Product or to any packaging, labeling or Package
Inserts for any Product, in each case to comply with any Regulatory Approval in
the Territory, GMP or other Applicable Laws anticipated to come into effect
during the Term in any country in the Territory (“Required Change”) and any
other changes that it wishes to make (“Optional Change”). Arena shall use
Commercially Reasonable Efforts to implement any Required Change on or before
the date specified by the relevant Governmental Entity or if no such date is
specified, as reasonably agreed to by the Parties; provided that in no event
shall Arena be obligated to implement any Required Change or Optional Change
after the expiration of the Term. Arena shall use Commercially Reasonable
Efforts to implement any Optional Change as agreed with Eisai.  Eisai shall be
solely responsible for Arena’s out-of-pocket costs incurred in connection with
implementing any Required Change and any Optional Change requested by
Eisai.  All Required Changes and Optional Changes shall be reviewed and
discussed by the change control committee consistent with change control
procedures implemented by the Parties under the Existing Agreement prior to the
Effective Date and shall be implemented in accordance with the provisions of the
Quality Agreements.

30

--------------------------------------------------------------------------------

 

7.5Regulatory Cooperation.  Arena shall reasonably cooperate, at Eisai’s
expense, with any reasonable requests for assistance from Eisai with respect to
(i) Eisai’s (or any Eisai Related Party’s) conducting regulatory activities with
respect to Products in the Territory, and (ii) maintaining any Regulatory
Approval of a Product that is held by Eisai (or any Eisai Related Party),
including by:

(a)making its employees, consultants and other staff reasonably available upon
reasonable notice during normal business hours to attend meetings with
Regulatory Authorities concerning the applicable Products;

(b)performing (except as otherwise agreed by the Parties) all stability testing
of each packaging configuration of each Product for which Eisai applies for
Regulatory Approval in each applicable country in the Territory as is reasonably
necessary to prepare, file, obtain and maintain such Regulatory Approval;

(c)disclosing and making available to Eisai, in a reasonable form as Eisai may
reasonably request, all manufacturing and quality control data, chemistry,
manufacturing and controls data and other information possessed by Arena or its
Affiliates or subcontractors and related to the applicable Product and the
manufacturing process therefor as is reasonably necessary or desirable to
prepare, file, obtain and maintain any such Regulatory Approval; and

(d)cooperating in Eisai’s conducting shipping studies that are necessary for
Commercialization of Products in any country in the world outside of North
America, South America, Central America and the Caribbean.

Eisai shall reimburse Arena for all reasonable, documented out-of-pocket
expenses incurred by Arena in providing such cooperation under this Section 7.5
within 30 days of the date of invoice provided by Arena.  In addition, prior to
a Facility Assignment, for any activities conducted by Arena under this Section
7.5 in excess of […***…] per Calendar Year, Eisai will reimburse Arena for its
fully-burdened internal costs to conduct such activities, at a rate reasonably
determined by Arena in accordance with its customary accounting procedures
consistently applied.  After the Facility Assignment, for any activities
conducted by Arena under this Section 7.5, Eisai will reimburse Arena at a rate
of CHF[…***…] per hour of cooperation; provided, that commencing January 1,
2018, such hourly rate shall be adjusted annually, effective January 1 of the
applicable Calendar Year, to reflect any year-to-year percentage increase or
decrease (as the case may be) in the U.S. Bureau of Labor Statistics Employee
Cost Index (“ECI”) (based on the change in the ECI from the most recent index
available as of the Effective Date to the most recent index available as of the
date of the calculation of such adjusted hourly rate).  Eisai shall reimburse
such costs within 30 days after the date of invoice therefor provided by Arena.

***Confidential Treatment Requested

31

--------------------------------------------------------------------------------

 

7.6Non-Applicant Obligations.  After the Effective Date and until the date upon
which the last batch of Products on which the United States package insert
indicates Arena as the manufacturer expires, Arena shall, in its capacity as a
non-applicant with respect to the Products, (a) forward any adverse event or
other safety information to Eisai within five days of receipt, in accordance
with 21 CFR §314.80(c)(1) and (b) otherwise comply with Applicable Law.

8.

Security of Supply

8.1Supply Problems.  If Arena does not deliver any material amount of Product
ordered by Eisai under a Purchase Order complying with the terms of Section 4.4
or by any Designated Distributor under a Purchase Order complying with the terms
of the applicable Third Party Distributor Agreement assigned to Eisai (other
than amounts that are Excess Orders) by the date 10 days after the confirmed
delivery date, Arena shall thereafter use good faith diligent efforts to deliver
such amount as soon as possible; provided that in no event shall Arena be
obligated to deliver any amounts after the expiration of the Term; and provided
further that delivery of at least […***…]% of Product ordered in any such
Purchase Order by such date will be deemed complete satisfaction of the amount
of Product ordered.  Further, if, due to Arena not supplying to Eisai or a
Designated Distributor amounts of Product by the applicable confirmed delivery
date(s) under a Purchase Order complying with the terms of Section 4.4 or the
Third Party Distributor Agreement assigned to Eisai (other than amounts that are
Excess Orders), there is a back-order of more than 20 days under pending
Purchase Orders of more than 25% of the amount of Product ordered by Eisai or
the Designated Distributor pursuant to such Purchase Orders (without regard to
whether a Force Majeure Event has caused such supply delays), then the Parties
shall meet as soon as practicable to discuss the situation and seek to find
resolution, and in any event Arena shall continue to use good faith diligent
efforts to deliver to Eisai or the applicable Designated Distributor such
back-ordered amounts of Product as soon as possible.  Eisai will continue to
order all its requirements for supply by Arena, in accordance with the supply
commitments of this Agreement.  For purposes of this Section 8.1, delivery of
any quantity of Non-Conforming Product shall be deemed a failure to supply such
quantity of Product by the confirmed delivery date if Eisai or a Designated
Distributor has timely given Arena notice of such failure under the terms of
Section 6.5.

8.2Inventory.  At all times during the Term, Eisai shall maintain an inventory
of at least one month of each Product, based on Eisai’s most recent Forecast;
provided, that Arena acknowledges and agrees that Eisai’s obligation to maintain
such inventory of such Product shall be suspended to the extent Arena is unable
to supply adequate Product to Eisai under this Agreement.

8.3Product Shortage.  If, during any month of the Term, Arena has insufficient
quantities of the Products to fill all Purchase Orders (excluding any Excess
Orders) submitted by Eisai that require delivery during such month, unless
otherwise instructed by Eisai, Arena shall allocate and deliver to the
Designated Distributors their entitlement to Product calculated in accordance
with the Third Party Distributor Agreements and all other quantities to Eisai.
Compliance by Arena with this Section 8.3 shall not relieve Arena of any other
obligation or liability under this Agreement.

***Confidential Treatment Requested

32

--------------------------------------------------------------------------------

 

9.

Third Party Distributor Agreements.

9.1General.  Notwithstanding assignment of a Third Party Distributor Agreement
to Eisai, with respect to Product for sale to any Designated Distributor under
the applicable Third Party Distributor Agreement, the provisions of this Article
9 following shall apply; provided that Arena’s obligations under this Agreement
with respect to the Designated Distributors will apply only to the extent that
the applicable Designated Distributor complies with the applicable terms of this
Agreement.

9.2Forecasts, Orders and Delivery. With respect to each Designated Distributor,
except to the extent otherwise instructed by Eisai in writing or set forth in
this Agreement, Arena shall continue to adhere to the procedures for
forecasting, ordering and delivery of Supplied Products set out in the
applicable Third Party Distributor Agreement consistent with prior practices
under such agreements.  Arena shall on receipt of any rolling forecast, purchase
order or other communication or notice from a Designated Distributor related to
its forecasts and orders provide a copy of the same to Eisai and if requested by
Eisai discuss and follow Eisai’s instructions with respect to the same (and to
the extent such instructions differ from Arena’s obligations under this
Agreement with respect to supply to a Designated Distributor, Arena shall be
relieved of such obligations under this Agreement, notwithstanding anything to
the contrary in this Agreement).  In addition, Arena shall on sending any
confirmation or other similar communications to a Designated Distributor provide
a copy of the same to Eisai and in particular Arena shall (a) notify Eisai of
all proposed delivery dates for Product to be delivered to Designated
Distributors; (b) provide Eisai with copies of all documents provided to a
Designated Distributor on delivery of Product; and provide to Eisai such other
information as Eisai may reasonably request in connection with forecasts and
ordering by, and deliveries of Products to, Designated Distributors.

9.3Purchase Price.  Notwithstanding Section 9.2, with respect to orders placed
by Designated Distributors after the Effective Date, Eisai shall be invoiced for
and responsible for payment of the Product Purchase Price in accordance with
Section 11.4(a).  Title in Product delivered to a Designated Distributor (or its
carrier) shall pass to Eisai immediately prior to such delivery and the sale of
Product to Designated Distributors shall be by Eisai.

9.4Co-operation.  Arena shall reasonably cooperate with any reasonable requests
for assistance from Eisai with respect to the management of the Third Party
Distributor Agreements and the supply of Product to the Designated
Distributors.  Unless expressly provided in this Agreement or Eisai otherwise
instructs Arena in writing, in connection with Product to be supplied to the
Designated Distributors, Arena will continue to operate in accordance with the
applicable Third Party Distributor Agreement as in effect immediately prior to
the Effective Date, including (to the extent not provided in this Agreement) by
providing each Designated Distributors access to the Facility, documentation,
records and information, as if Arena continued to be a party thereto.    

10.

Commitment to Optimize Supply Relationship

10.1Key Goals; Procedures.  The Parties acknowledge and agree that the key goals
of this Agreement are (a) to effect a successful Technology Transfer in
accordance with Article 3

33

--------------------------------------------------------------------------------

 

and in any case within 24 months of the Effective Date and (b) to provide for
the efficient ordering, manufacture and supply by Arena of the Products ordered
by Eisai and the Designated Distributors on a timely basis and meeting all
requirements of this Agreement and the Third Party Distributor Agreements.  In
support of achieving such goals, the Parties shall have reasonable procedures to
facilitate regular and efficient communications and to keep appropriate records
of their interactions and decisions.  If any aspect of the forecasting,
ordering, delivery or other supply related provisions of this Agreement is
determined, based on experience in operating under such provisions, to impact
negatively a Party in its efforts to achieve the goals set forth above, then at
such Party’s request the Parties shall meet and discuss reasonably and in good
faith, and seek to agree on, appropriate modifications to such aspect of the
provisions, and the Parties shall seek to agree on a written amendment to this
Agreement modifying such provisions in a manner that better provides for the
more efficient ordering, manufacture and supply of Product to Eisai by Arena.

11.

Payments

11.1Purchase, Storage and Use of Materials.

(a)Purchase of Materials.  On the Effective Date, Eisai shall purchase all of
Arena’s inventory of Compound and precursor material for manufacturing Supplied
Product that is in Arena’s possession as of the Effective Date, including
without limitation the quantities of materials specified in Exhibit A Part 1
(the “Inventory”), by making a one-time payment to Arena of US$10,000,000.  Such
payment is not refundable or creditable against any other payments owed or
payable by Eisai to Arena under this Agreement or other written agreement
between Arena or any of its Affiliates and Eisai.  Title to such materials will
pass to Eisai upon payment.  Arena shall deliver the quantities of materials
specified in Exhibit A Part 2 to a facility designated by Eisai and Arena shall
retain possession of the remaining materials (the “Eisai Materials”) and shall
use such materials to manufacture Product for supply to Eisai or the Designated
Distributors under this Agreement and for no other purpose.  The Eisai Materials
are made available to Arena free of charge and without payment obligation from
Arena to Eisai for their use under the preceding sentence.  Notwithstanding
anything to the contrary in this Agreement, Arena shall not be responsible for
any Compound synthesis under this Agreement unless the Parties agree to the
terms governing such synthesis, including allocation of costs and regulatory
responsibilities.

(b)Storage.  Arena shall at all times store all remaining Eisai Materials, all
work in progress and Product at the Facility or at Arena’s Third Party
contractor’s facility in a physically secure area under conditions that maintain
its stability, integrity, and effectiveness and in accordance with the storage
instructions and Material Data Safety Sheet therefor and in accordance with
Arena’s practice prior to the Effective Date.  Arena shall store all Eisai
Materials by lot number.  From and after 90 days after the Effective Date, Eisai
shall be solely responsible for all reasonable and documented out-of-pocket
costs incurred by Arena to a Third Party to store the precursor material in the
Eisai Materials.  Arena shall be solely responsible for releasing Compound in
the Eisai Materials for use in manufacturing Product for supply under this
Agreement.

34

--------------------------------------------------------------------------------

 

(c)Loss.  Arena shall promptly notify Eisai in the event of any loss, damage or
destruction of any Eisai Materials, work in progress or Product in its
possession regardless of the cause of such loss, damage or destruction.  In the
event that any Eisai Material is damaged, contaminated, adulterated or stolen
while in Arena’s possession and due to Arena’s failure to comply with Section
11.1(b), Arena promptly shall pay to Eisai the lower of (i) the replacement cost
of such Eisai Material or (ii) the cost determined on a per-kilogram basis of
such Eisai Material as follows: 4CPE at US$[…***…]/kg; ZP3 at US$[…***…]/kg; and
API at US$[…***…]/kg.

11.2Manufacturing Support Payments.

(a)Initial Continuation Period.

(i)Exhibit C sets forth the Retention Bonus Schedule (the event specified
therein, the “Earned Retention Bonus Date”).  Within two Business Days of the
Earned Retention Bonus Date, Arena shall provide to Eisai written notice setting
forth (A) the number of employees actively employed as of the Retention Bonus
Payment Date and eligible for payment of a retention bonus; (B) the amount of
retention bonus due for each individual employee; and (C) the aggregate amount
of retention bonus due.  Within five Business Days of receipt of such notice
from Arena, Eisai shall pay to Arena the aggregate amount of bonus due and,
within five Business Days of receipt of such payment amount, Arena shall pay its
employees the amount of retention bonus due for such employees in accordance
with the written notices provided to Eisai; provided that, unless Eisai agrees
in writing otherwise, in no event will Eisai be obligated to pay more than CHF
[…***…] under this Section 11.2(a)(i).

(ii)Subject to Section 11.3, on the Effective Date, and monthly thereafter for
an additional 23 months (on the 10th Business Day of each such month), Eisai
shall make a payment to Arena of CHF 541,667. Without prejudice to any remedies
available to Eisai for breach of this Agreement, each such payment is not
refundable or creditable against any other payments owed or payable by Eisai to
Arena under this Agreement or other written agreement between Arena or any of
its Affiliates and Eisai.

(b)Continuation Period Extension.  If a Facility Acquisition has not then
occurred and Eisai elects to extend the Continuation Period to include the
Continuation Period Extension pursuant to Section 2.2, then subject to Section
11.3, Eisai shall pay Arena: (i) an extension fee of CHF […***…] within 10
Business Days of delivery of its notice of extension under Section 2.2; and (ii)
on or before the 10th Business Day of the Continuation Period Extension and
thereafter on or before the 10th Business Day of each of the next five months
during the Continuation Period Extension, CHF […***…].  Without prejudice to any
remedies available to Eisai for breach of this Agreement, each such payment is
not refundable or creditable against any other payments owed or payable by Eisai
to Arena under this Agreement or other written agreement between Arena or any of
its Affiliates and Eisai.

***Confidential Treatment Requested

35

--------------------------------------------------------------------------------

 

(c)Force Majeure Event.  Notwithstanding anything to the contrary in this
Agreement, Eisai’s obligation to make any payments pursuant to Sections
11.2(a)(ii) and 11.2(b) upon the times set forth herein shall be excused upon
the occurrence of a Force Majeure Event preventing, restricting, interfering
with or delaying Arena’s performance of its obligations under this Agreement,
and Eisai shall not be obligated to make any such payments until time upon which
Arena’s performance of its obligations in accordance with this Agreement is no
longer affected by such Force Majeure Event.

11.3Reduction for Supply Problems and Use of Payments.

(a)Reductions for Supply Problems.  Arena acknowledges and agrees that Eisai is
entering into this Agreement in reliance on Arena maintaining its current
capacity to Manufacture the Supplied Products throughout the Continuation Period
and in particular being able to Manufacture Product during the last three months
of the Continuation Period.  In the event Arena does not deliver at least
[…***…]% of Product ordered by Eisai under a Purchase Order complying with the
terms of Section 4.4 or by any Designated Distributor under a Purchase Order
complying with the terms of the applicable Third Party Distributor Agreement
assigned to Eisai (other than amounts that are Excess Orders) by the date 90
days after the confirmed delivery date and such delay does not result from
Eisai’s breach of this Agreement (“Supply Problem”), and Arena has not delivered
at least […***…]% of Product ordered in the Purchase Order that is the subject
of the Supply Problem by the date on which the next payment is due under
Section 11.2(a)(ii) or, if Eisai elects to extend the Continuation Period to
include the Continuation Period Extension, 11.2(b)(ii), as applicable (the month
in which such payment is due, “Month A”), the payment for Month A due under
Section 11.2(a)(ii) or 11.2(b)(ii), as applicable, shall be reduced by […***…]
(a “[…***…]% Reduction”).  Upon Arena’s delivery of at least […***…]% of Product
ordered in the Purchase Order that is the subject of the Supply Problem that
results in a […***…]% Reduction, Eisai shall pay to Arena the one-half of the
applicable payment that was withheld pursuant to the preceding sentence, within
five Business Days of such delivery.  In the event (i) a Supply Problem giving
rise to a […***…]% Reduction occurs and Arena has not delivered at least
[…***…]% of Product ordered in the Purchase Order that is the subject of the
Supply Problem that results in a […***…]% Reduction, and (ii) a subsequent
Supply Problem occurs and Arena has not delivered at least […***…]% of Product
ordered in the Purchase Order that is the subject of the subsequent Supply
Problem by the date on which the next payment following the […***…]% Reduction
is due (the month in which such payment is due, “Month B”), the payment under
Section 11.2(a)(ii) or, if Eisai elects to extend the Continuation Period to
include the Continuation Period Extension, 11.2(b)(ii), as applicable, for Month
B shall be reduced by […***…]% (a “[…***…]% Reduction”); provided however, that
Eisai shall pay to Arena the amount of the payments that were withheld for
Months A and B, each within five Business Days of Arena’s delivery of at least
[…***…]% of Product ordered in the Purchase Orders that are the subject of the
Supply Problem for Month A and Month B.  For so long as Arena has not delivered
at least […***…]% of Product ordered in the Purchase Orders that are the subject
of the Supply Problem for Month A and Month B, further payments due under
Section 11.2(a)(ii) or 11.2(b)(ii), as applicable, shall be reduced by
[…***…]%.  Upon Arena’s delivery of at least […***…]% of Product ordered in the
Purchase Orders that are the subject of the Supply Problem for Month A and Month
B, payments shall be made in accordance with Section 11.2(a)(ii) or 11.2(b)(ii),
as applicable; provided that, if further Supply Problems occur, the reductions
set forth above shall again be applied.

***Confidential Treatment Requested

36

--------------------------------------------------------------------------------

 

(b)Commitment to Hold Payments.  Arena hereby commits to keep all payments made
by Eisai under Sections 11.2(a)(ii) and 11.2(b)(ii) with Arena or use such
payments for the purposes of maintaining its current capacity to Manufacture the
Supplied Products throughout the Continuation Period, and Arena further agrees
not to use such payments for any other purpose or to distribute such funds to
Arena US or otherwise send such funds to another Affiliate prior to the end of
the Continuation Period.

11.4Product Purchase Price.

(a)Products Ordered after Specified Date.  For Product ordered by Eisai (or any
Designated Distributor) on or after the Specified Date (under the Existing
Agreement, any Third Party Distributor Agreement or under this Agreement), Eisai
shall pay Arena the applicable prices set forth on Exhibit D, subject to the
adjustments described below.  All orders placed by Designated Distributors prior
to the Effective Date will remain subject to the payment provisions of the Third
Party Distributor Agreements prior to their being assigned to Eisai, payments
for such orders will be made by the Designated Distributors to Arena under the
terms of the Third Party Distributor Agreements as in effect prior to the
Effective Date, and Eisai will not be obligated to pay for such orders;
provided, however, if a Designated Distributor pays Eisai and not Arena for
orders placed prior to the Effective Date, Eisai will promptly pay any amounts
received to Arena.  Commencing January 1, 2018, the prices set forth on Exhibit
D will increase annually by […***…]% effective only for Product delivered on or
after January 1 of the applicable Calendar Year.  All payments of the Product
Purchase Price under this Section 11.4(a) will be in Swiss francs.

(b)Products Ordered before Specified Date.  For each Batch of Finished Product
ordered by Eisai under the Existing Agreement prior to the Specified Date,
whether delivered before or after the Specified Date, that is not included in
the calculation of Reconciliation Payment (as defined in the Existing Agreement)
invoiced to Eisai as of the Specified Date, Eisai shall pay Arena the Product
Purchase Price (as defined in the Existing Agreement) under Section 7.4(a) of
the Existing Agreement; provided that such Product Purchase Price will not be
subject to adjustment or reconciliation under Section 7.4(b), (c), (d) or (e) or
Section 7.5 of the Existing Agreement.

(c)Invoices.  Arena shall invoice Eisai for the aggregate Product Purchase Price
of each shipment of Product to Eisai or any Designated Distributor at the time
of such shipment.  Eisai shall pay each such invoice within 30 days after
receipt thereof, unless the applicable shipment contains Non-Conforming Product
properly rejected by Eisai or the applicable Designated Distributor in
accordance with Section 6.5.  Without prejudice to any remedies available to
Eisai for breach of this Agreement, such payments are not refundable or
creditable against any other payments owed or payable by Eisai to Arena under
this Agreement or other written agreement between Arena or any of its Affiliates
and Eisai.

***Confidential Treatment Requested

37

--------------------------------------------------------------------------------

 

(d)Unpurchased Product Requirements.  If Eisai fails to order in any Calendar
Quarter during the Continuation Period (as measured by the number of tablets
ordered by Eisai (or a Designated Distributor) during such Calendar Quarter) the
number of tablets required under Section 2.1, or, subject to the last sentence
of Section 2.1, fails to order […***…] tablets of Product during the
Continuation Period (as measured by the total number of tablets of Product
ordered by Eisai (or a Designated Distributor) during the Continuation Period),
then Eisai shall be obligated to pay Arena […***…] CHF (the “Shortfall Price”)
for each tablet of Product that Eisai was obligated to but did not order during
the applicable time period (the “Shortfall”). Accordingly, within 30 days after
the end of each Calendar Quarter during the Continuation Period in which Eisai
did not order the required number of tablets, Arena shall invoice Eisai for an
amount equal to the product of the Shortfall Price multiplied by the Shortfall
for such Calendar Quarter.  Eisai shall pay each such invoice within 30 days
after receipt thereof.  Each Shortfall for a Calendar Quarter for which Eisai
pays pursuant to the preceding sentence will be credited against the […***…]
tablets of Product that Eisai is required to order during the Continuation
Period.  Within 30 days after the end of the Continuation Period, if Eisai
failed to order […***…] tablets of Product during the Continuation Period,
including any credits for Shortfalls for which Eisai has already paid, Arena
shall invoice Eisai for an amount equal to the product of the Shortfall Price
multiplied by the difference between (i) […***…] tablets of Product and (ii) (A)
the aggregate number of tablets of Product ordered by Eisai plus (B) the number
of Shortfalls for which Eisai has already paid, and Eisai shall pay such invoice
within 30 days after receipt thereof.  For clarity, after a Facility
Acquisition, in no event shall any amount be payable by Eisai to Arena under
this Section 11.4(d) once there have been […***…] Supply Problems in a
12-consecutive month period.

(e)Renegotiation of Price.  The Parties agree that if a Facility Acquisition
occurs, the purchase prices under Section 11.4(a) will remain in effect during
the Initial Term; provided that if either Party desires to extend the Term after
a Facility Acquisition, such Party shall notify the other Party no later than
six months prior to the end of the then-current Term, and the Parties shall
negotiate in good faith any revisions to the purchase prices to reflect changes
in costs, inflation and other relevant factors.

11.5Currency.  All payments to the Payee Party under this Agreement shall be
made by bank wire transfer in immediately available funds to an account in the
name of the Payee Party designated in writing by the Payee Party.  Payments
hereunder shall be considered to be made as of the day on which they are
received by the Payee Party’s designated bank.  Unless otherwise expressly
stated in this Agreement, all amounts specified to be payable under this
Agreement are in United States Dollars and shall be paid in United States
Dollars.

***Confidential Treatment Requested

38

--------------------------------------------------------------------------------

 

11.6Taxes.  The amounts payable by one Party (the “Paying Party”) to the other
Party (the “Payee Party”) pursuant to this Agreement (each, a “Payment”) shall
not be reduced on account of any taxes except to the extent of amounts required
to be withheld by the Paying Party by Applicable Laws, if any.  The Payee Party
alone shall be responsible for paying any and all taxes (other than withholding
taxes required by Applicable Laws to be withheld from Payments and remitted by
the Paying Party) levied on account of, or measured in whole or in part by
reference to, any Payments it receives.  Without limiting the above, the Paying
Party shall not withhold from the Payments any taxes except to the extent that
it is required to do so by Applicable Laws.  Notwithstanding the foregoing, if
the Payee Party is entitled under any applicable tax treaty to a reduction of
rate of, or the elimination of, applicable withholding tax, it may deliver to
the Paying Party or the appropriate governmental authority (with the assistance
of the Paying Party to the extent that this is reasonably required and is
expressly requested in writing) the prescribed forms necessary to reduce the
applicable rate of withholding or to relieve the Paying Party of its obligation
to withhold tax, and the Paying Party shall apply the reduced rate of
withholding, or dispense with withholding, as the case may be; provided, that
the Paying Party has received evidence, in a form reasonably satisfactory to the
Paying Party, of the Payee Party’s delivery of all applicable forms (and, if
necessary, its receipt of appropriate governmental authorization) at least 15
days prior to the time that the applicable Payment is due.  If, in accordance
with the foregoing, the Paying Party withholds any amount, it shall pay to the
Payee Party the balance when due, make timely payment to the proper taxing
authority of the withheld amount and send to the Payee Party proof of such
payment within 10 days following such payment.  In the event any taxes are
withheld on any Payment, the Paying Party shall promptly pay the Payee Party an
amount equal to […***…]% of the withheld amount (less any additional required
withholding).  If and to the extent that a Payee Party reasonably believes (in
good faith) that (a) it has actually realized a reduction in its current
liability as a result of tax withholdings on any Payment and, as a result, it
has actually paid a lesser amount to a tax authority or (b) it has actually
received a refund of any taxes withheld on any Payment, the Payee Party shall
promptly pay to the Paying Party an amount equal to the lesser of (i) […***…]%
of such lesser amount paid as a result of the reduction in current tax liability
or refund and (ii) the amount paid by the Paying Party to the Payee Party with
respect to such taxes withheld on the applicable Payment pursuant to the
preceding sentence.  Notwithstanding the foregoing, (A) if as a result of any
action by Arena or any of its Affiliates, including any assignment, sublicense,
change of place of incorporation or failure to comply with Applicable Laws or
filing or record retention requirements, a higher percentage is required to be
withheld on Payments to Arena or its successor or assign than would have been
withheld without such action, Eisai shall have no obligation to pay to Arena or
its successor or assign any amounts in respect of withheld amounts above those
which would have been withheld had such action not been taken and (B) if as a
result of any action by Eisai or any of its Affiliates, including any
assignment, sublicense, change of place of incorporation or failure to comply
with Applicable Laws or filing or record retention requirements, a higher
percentage is withheld on Payments to Arena than would have been withheld
without such action, Eisai shall pay to Arena any withheld amounts above those
which would have been withheld had such action not been taken.

***Confidential Treatment Requested

39

--------------------------------------------------------------------------------

 

11.7Records.

(a)Eisai.  Eisai shall keep, and cause the Eisai Related Parties to keep,
complete, true and accurate books of accounts and records for the purpose of
determining the amounts payable to Arena pursuant to this Agreement.  Such books
and records shall be kept for such period of time required by Applicable Laws,
but no less than at least five years following the end of the Calendar Quarter
to which they pertain. Such records shall be subject to inspection in accordance
with Section 11.8.

(b)Arena.  Arena shall keep, and cause its Affiliates to keep, complete, true
and accurate books of accounts and records for the purpose of determining the
technology transfer reimbursement payments pursuant to this Agreement.  Such
books and records shall be kept for such period of time required by Applicable
Laws, but no less than at least five years following the end of the Calendar
Quarter to which they pertain.

11.8Audits.

(a)Audit of Eisai.  Upon not less than 60 days’ prior written notice, Eisai
shall permit an independent, certified public accountant of international
recognition (for the purposes of this Section 11.8, the “Auditor”) selected by
Arena and reasonably acceptable to Eisai, which acceptance shall not be
unreasonably conditioned, withheld or delayed, to audit or inspect those books
and records of Eisai and the Eisai Related Parties that relate to the Product
Purchase Price for the sole purpose of verifying the payments made to Arena
under this Agreement.

(b)Audit of Arena.  Upon not less than 60 days’ prior written notice, Arena
shall permit an Auditor selected by Eisai and reasonably acceptable to Arena,
which acceptance shall not be unreasonably conditioned, withheld or delayed, to
audit or inspect those books or records of Arena and its Affiliates that relate
to the technology transfer reimbursement payments for the sole purpose of
verifying the amounts invoiced by Arena pursuant to this Agreement.

(c)Audit Procedures.  The audited Party shall not be obligated to provide the
Auditor any records until the Auditor executes a confidentiality agreement in a
form reasonably acceptable to the audited party.  The Auditor shall disclose to
the auditing Party only whether any reports made or amounts invoiced under this
Agreement are correct and details concerning any discrepancies.  The Auditor
shall send a copy of the report to the other Party at the same time it is sent
to the auditing Party.  Such audits or inspections may be made no more than once
each Calendar Year (unless an audit or inspection reveals a material inaccuracy
in reports made or amounts invoiced under this Agreement, in which case it may
be repeated within such Calendar Year), during normal business hours.  If such
report shows that the amounts paid by a Party for the period audited are less
than the amounts actually payable by such Party to the other Party during the
period audited, then (absent manifest error or fraud in such audit report) the
underpaying Party shall pay to the other Party the amount of such underpayment
plus interest under Section 11.9, from the date such amounts were originally
owed until payment is made, within 30 days of receipt of such audit.  If such
report shows that the amounts paid by a Party for the period audited exceed the
amounts actually owed by such Party to the other Party for the period audited,
then (absent manifest error or fraud in such audit report) the overpaying Party

40

--------------------------------------------------------------------------------

 

shall deliver to the other Party an invoice for such excess amount, and the
other Party shall pay such invoiced excess amount within 30 days of receipt of
such invoice.  Such records for any particular Calendar Quarter shall be subject
to no more than one audit or inspection and no audit or inspection with respect
to any Calendar Quarter may be initiated later than five years after the end of
such Calendar Quarter.  Audits and inspections conducted under this Section 11.8
shall be at the expense of the auditing Party, unless a variation or error
producing (i) with respect to an audit or inspection pursuant to subsection (a),
an underpayment in amounts payable exceeding an amount equal to 5% of the amount
paid for a period covered by the audit or inspection is established, in which
case all reasonable and verifiable costs relating to the audit or inspection for
such period and any unpaid amounts that are discovered shall be paid by Eisai
and (ii) with respect to an audit or inspection pursuant to subsection (b), an
overpayment in amounts payable by Eisai pursuant to this Agreement exceeding an
amount equal to 5% of the amount paid for a period covered by the audit or
inspection is established, in which case all reasonable and verifiable costs
relating to the audit or inspection for such period and any unpaid amounts that
are discovered shall be paid by Arena.  The auditing Party shall endeavor in
such audit not to unreasonably disrupt the normal business activities of the
audited party.

11.9Payment Due Dates; Late Payments.  If any Payment is due on a day when banks
in New York, New York are generally closed, then such Payment shall not be
considered late if made on the next day on which such banks are generally
open.  In the event that any Payment due under this Agreement is not made when
due, such Payment shall accrue interest from the date due at a rate per annum
equal to 4% above the U.S. Prime Rate (as set forth in The Wall Street Journal,
Eastern Edition) for the date on which payment was originally due until the date
such Payment plus accrued interest hereunder is actually made, calculated daily
on the basis of a 365-day year, or similar reputable data source; provided, that
in no event shall such rate exceed the maximum legal annual interest rate.  The
payment of such interest shall not limit the Party entitled to receive such
payment from exercising any other rights it may have as a consequence of the
lateness of any Payment.

11.10Currency Conversion.  For the purpose of calculating any sums due under, or
otherwise reimbursable pursuant to, this Agreement, such conversion shall be
made by using the arithmetic mean of the exchange rates for the purchase of
United States Dollars as published in The Wall Street Journal, Eastern Edition,
on the last Business Day of each month in the Calendar Quarter(s) to which such
payments relate.

12.

Representations and Warranties

12.1Mutual Representations, Warranties and Covenants.  As of the Effective Date,
each Party hereby represents and warrants to the other Party and covenants as
follows:

(a)Duly Organized.  Such Party (i) is a corporation or limited liability
company, with restricted liability, duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
and (ii) is qualified to do business and is in good standing as a foreign
corporation or organization in each jurisdiction in which the conduct of its
business or the ownership of its properties requires such qualification and
failure to have such qualification would prevent such Party from performing its
obligations under this Agreement.

41

--------------------------------------------------------------------------------

 

(b)Due Authorization; Binding Agreement.  The execution, delivery and
performance of this Agreement and the Related Documents by such Party have been
duly authorized by all necessary corporate or organizational action.  This
Agreement and the Related Documents are legal and valid obligations binding on
such Party and enforceable in accordance with their respective terms subject to
the effects of bankruptcy, insolvency or other laws of general application
affecting the enforcement of creditor rights and judicial principles affecting
the availability of specific performance and general principles of equity,
whether enforceability is considered in the proceeding at law or equity.

12.2Product Warranty.  Arena warrants that, at the time of delivery to Eisai or
the Designated Distributor, all Product delivered under this Agreement: (a) will
have been manufactured, tested, and packaged in accordance with the applicable
Manufacturing SOPs, the applicable Quality Agreement, GMP and all other
Applicable Laws; (b) will meet the applicable Specifications; (c) will not be
adulterated or misbranded under the FFDCA or any similar law in the country in
the Territory in which such Product will be sold or distributed; and (d) may be
introduced into interstate commerce pursuant to the FFDCA or any similar law in
the country in the Territory in which such Product will be sold or
distributed.  Arena warrants that, at the time of release by Arena, all Product
for delivery under this Agreement will have a minimum remaining shelf life of at
least 70% of the approved shelf life for such Product set forth in the
applicable NDA (or other Regulatory Approval) therefor as of the date of
release.  Each of the foregoing warranties is subject to the limitation that
Arena shall have no liability or responsibility under the foregoing for any
defects, damage or harm to the Product resulting from improper storage,
transportation, mishandling or any other cause occurring after delivery by Arena
to Eisai.

12.3Debarment.  Arena hereby represents and warrants to Eisai that neither it
nor its Affiliates is debarred under the FFDCA or listed on either Excluded List
and it does not and its Affiliates do not, and shall not during the Term, employ
or use the services of any Person who is debarred or listed on either Excluded
List, in connection with the manufacture of Product.  In the event that Arena
becomes aware of the debarment or threatened debarment of, or listing or
threatened listing on either Excluded List of, any Person providing services to
Arena or any of its Affiliates, including its and its Affiliates’, contractors,
licensees, or distributors, that directly or indirectly relate to activities
under this Agreement, Arena shall immediately notify Eisai in writing.

12.4Disclaimer.  EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES SET FORTH
IN THIS ARTICLE 12, NEITHER PARTY MAKES ANY REPRESENTATIONS OR EXTENDS ANY
WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, AND EACH PARTY EXPRESSLY
DISCLAIMS ALL SUCH OTHER REPRESENTATIONS AND WARRANTIES, INCLUDING THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND OF FITNESS FOR A PARTICULAR PURPOSE OR USE,
NON-INFRINGEMENT, VALIDITY AND ENFORCEABILITY OF PATENTS, OR THE PROSPECTS OR
LIKELIHOOD OF DEVELOPMENT OR COMMERCIAL SUCCESS OF THE PRODUCT.

12.5Limitation of Liability.  EXCEPT FOR LIABILITY FOR BREACH OF ARTICLE 14,
NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM THE

42

--------------------------------------------------------------------------------

 

OTHER PARTY ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN
CONNECTION WITH THIS AGREEMENT; provided, that this Section 12.5 shall not be
construed to limit either Party’s indemnification obligations under article
13.  Except for damages available for arena’s gross negligence or willful
misconduct, arena’s aggregate liability under this agreement will not exceed the
aggregate of all amounts paid by eisai to arena under this agreement.

13.

Indemnification

13.1Indemnification of Arena.  Eisai shall defend, indemnify and hold harmless
each of Arena, its Affiliates, and its and their respective directors, officers,
stockholders and employees (collectively, the “Arena Indemnitees”) from and
against any and all losses, liabilities, damages, penalties, fines, costs and
expenses (including reasonable attorneys’ fees and other expenses of litigation)
(“Losses”) from any claims, actions, suits or proceedings brought by a Third
Party (each, a “Third Party Claim”) against any Arena Indemnitee to the extent
arising from, based on or occurring as a result of: (a) the actual or alleged
(i) negligence or willful misconduct of or (ii) violation of Applicable Laws by,
in each case ((i) and (ii)), Eisai or any Eisai Related Party or other
subcontractors under this Agreement in performing any activity contemplated by
this Agreement or the Quality Agreements; (b) any actual or alleged breach by
Eisai (or any Eisai Related Party or other subcontractors under this Agreement)
of this Agreement or the Quality Agreements; or (c) the handling, shipping,
distribution, sale or use of Products by or on behalf of Eisai or any Eisai
Related Party (provided that with respect to a Designated Distributor, Eisai
shall only be responsible for Losses to the extent within the scope of the
indemnification obligations of such Designated Distributor under the applicable
Third Party Distributor Agreement as such obligations exist as of the Effective
Date); except that the foregoing indemnification obligations shall not apply to
the extent any such Third Party Claim is based on or results from matters within
the scope of the indemnification obligations of Arena set forth in Section 13.2
below, as to which Third Party Claim each Party shall indemnify the other Party
to the extent of its liability with respect to the Losses applicable to such
Third Party Claim.

13.2Indemnification of Eisai.  Arena shall defend, indemnify and hold harmless
each of Eisai, its Affiliates, and its and their respective directors, officers,
stockholders and employees (collectively, the “Eisai Indemnitees”) from and
against any and all Losses from any Third Party Claims against any Eisai
Indemnitee to the extent arising from, based on or occurring as a result of:
(a) the actual or alleged (i) negligence or willful misconduct of or (ii)
violation of Applicable Laws by, in each case ((i) and (ii)), Arena or any of
its Affiliates or subcontractors under this Agreement in performing any activity
contemplated by this Agreement or the Quality Agreements; (b) any actual or
alleged breach by Arena (or any of its Affiliates or subcontractors under this
Agreement) of this Agreement or the Quality Agreements; or (c) any actual or
alleged breach by Eisai of a Third Party Distributor Agreement to the extent
resulting from an act or omission of Arena except to the extent Arena was acting
in accordance with Eisai’s written instructions or resulting from Eisai’s
failure to pay any amounts due under this Agreement for which Eisai does not
have a right to withhold payment; except that the foregoing indemnification
obligations shall not apply to the extent any such Third Party Claim is based on
or results from matters within the scope of the indemnification obligations of
Eisai set forth in Section 13.1 (a)

43

--------------------------------------------------------------------------------

 

or (b) above, as to which Third Party Claim each Party shall indemnify the other
Party to the extent of its liability with respect to the Losses applicable to
such Third Party Claim.

13.3Procedure.

(a)Notice and Right to Assume.  A Party that intends to exercise its rights to
defense, indemnity or hold harmless under this Article 13 (the “Indemnitee”)
shall promptly notify the indemnifying Party (the “Indemnitor”) in writing of
any Third Party Claim in respect of which the Indemnitee intends to exercise
such rights.  The failure to deliver written notice to the Indemnitor within a
reasonable time after the commencement of any action with respect to a Third
Party Claim shall only relieve the Indemnitor of its obligations under this
Article 13 if and to the extent the Indemnitor is actually prejudiced
thereby.  The Indemnitee shall provide the Indemnitor with reasonable
assistance, at the Indemnitor’s expense, in connection with the defense of the
Third Party Claim.  The Indemnitor shall have the right to assume and conduct
the defense of the Third Party Claim with counsel of its choice.  The Indemnitee
may participate in and monitor such defense with counsel of its choice, which
shall be at its own expense.  The Indemnitor shall not settle any Third Party
Claim without the prior written consent of the Indemnitee, not to be
unreasonably conditioned, withheld or delayed, unless the settlement involves
only the payment of money by the Indemnitor and does not involve any admission
of liability or wrongdoing on the part of any Arena Indemnitees or Eisai
Indemnitees, as applicable.  So long as the Indemnitor is defending the Third
Party Claim, the Indemnitee shall not settle any such Third Party Claim without
the prior written consent of the Indemnitor.

(b)Indemnitor Conducts Defense.  The assumption of a defense by the Indemnitor
shall not be deemed an admission that the Indemnitor has an obligation to
defend, indemnify or hold harmless an Arena Indemnitee or Eisai Indemnitee, as
applicable, from and against any Loss from a Third Party Claim.  If the
Indemnitor assumes and conducts the defense of a Third Party Claim as provided
above, and if it is ultimately determined pursuant to Section 17.1 that the
Indemnitor was not obligated to indemnify, defend, or hold harmless an Arena
Indemnitee or Eisai Indemnitee, as applicable, from and against any Loss from
such Third Party Claim, the Indemnitee shall reimburse the Indemnitor for any
and all reasonable and verifiable costs and expenses (including attorneys’ fees
and costs of suit) and all other Losses incurred by the Indemnitor in connection
with such Third Party Claim.

(c)Indemnitor Does Not Conduct Defense.  If the Indemnitor does not assume and
conduct the defense of a Third Party Claim as provided above, (i) the Indemnitee
may defend against such Third Party Claim; provided, that the Indemnitee shall
not settle any Third Party Claim without the prior written consent of the
Indemnitor, not to be unreasonably conditioned, withheld or delayed and (ii) if
it is ultimately determined pursuant to Section 17.1 that the Indemnitor was
obligated to indemnify, defend, or hold harmless an Arena Indemnitee or Eisai
Indemnitee, as applicable, from and against any Loss from such Third Party
Claim, the Indemnitor shall reimburse the Indemnitee for any and all reasonable
and verifiable costs and expenses (including attorneys’ fees and costs of suit)
and all other Losses incurred by the Indemnitee in connection with such Third
Party Claim.

44

--------------------------------------------------------------------------------

 

14.

Confidentiality and Intellectual Property

14.1Confidentiality.

(a)Confidential Information.  Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing by the Parties, the Parties agree that
the receiving Party (the “Receiving Party”) shall keep confidential and not
publish or otherwise disclose or use for any purpose other than as provided for
in this Agreement any Know-How, information or materials, patentable or
otherwise, in any form (written, oral, photographic, electronic, magnetic, or
otherwise) that is disclosed to it by the other Party (the “Disclosing Party”)
pursuant to this Agreement, including any information concerning a Product or
any other technical or business information of whatever nature concerning the
Disclosing Party or its technology or business (collectively “Confidential
Information” of the Disclosing Party), except that the Receiving Party may
disclose Confidential Information of the Disclosing Party to its Affiliates and
its and its Affiliates’ respective officers, directors, employees, agents,
subcontractors (including, in the case of Eisai, Eisai Related Parties and
Co-Promotion Partners) and consultants with a need to know such Confidential
Information to assist the Receiving Party with the activities contemplated or
required of it by this Agreement or, in the case of Eisai, the development
(including regulatory activities), Commercialization or other exploitation of
Products (and who shall be advised of the Receiving Party’s obligations
hereunder and who are bound by confidentiality obligations with respect to such
Confidential Information no less onerous than those set forth in this Agreement)
(each, a “Recipient”).  For the purposes of this Section 14.1, the term
“Disclosing Party” shall include each Party and its Affiliates and its and their
respective officers, directors, employees, agents, subcontractors and
consultants who are directed to disclose such Party’s or its Affiliate’s
Confidential Information, and the term “Receiving Party” shall include each
Party and its Affiliates.  For clarity, (i) all Know-How in the Eisai Technology
and all Agreement Know-How and (ii) any information disclosed by Arena or any of
its Affiliates to its successor (or any of its Affiliates) in connection with an
acquisition of the Facility and assignment of this Agreement that was disclosed
by or on behalf of Eisai under this Agreement, or that was included in the
Purchased Assets, as so identified by Arena, in either case ((i) or (ii)), is
deemed to be the Confidential Information of Eisai and shall be deemed to have
been disclosed by Eisai to Arena for purposes of Section 14.1.  

(b)Exceptions. Notwithstanding Section 14.1(a), Confidential Information shall
not include any information or materials that, in each case as demonstrated by
competent evidence: (i) was already known to the Receiving Party or any of its
Recipients, other than under an obligation of confidentiality, at the time of
disclosure; (ii) was generally available to the public or was otherwise part of
the public domain at the time of its disclosure to the Receiving Party; (iii)
became generally available to the public or otherwise part of the public domain
after its disclosure by the Disclosing Party and other than through any act or
omission of the Receiving Party or any of its Recipients in breach of this
Agreement; (iv) was subsequently lawfully disclosed to the Receiving Party or
any of its Recipients by a Person other than the Disclosing Party, and who, to
the knowledge of the Receiving Party or such Recipient, did not directly or
indirectly receive such information from the Disclosing Party or any of its
Affiliates under an obligation of confidence; or (v) was developed by the
Receiving Party or any of its Recipients without use of or reference to any
information or materials disclosed by the Disclosing Party.  Information
specific to the use of certain compounds, methods, conditions or

45

--------------------------------------------------------------------------------

 

features shall not be deemed to be within the foregoing exceptions merely
because such information is embraced by general disclosures in the public domain
or in the possession of the Receiving Party or its Recipients.  In addition, a
combination of information will not be deemed to fall within the foregoing
exceptions, even if all of the components fall within an exception, unless the
combination itself and its significance are in the public domain or in the
possession of the Receiving Party prior to the disclosures
hereunder.  Notwithstanding anything to the contrary herein, neither the act of
using information in a clinical trial nor the filing of information with a
governmental authority shall, for the purpose of this Section 14.1, in and of
itself be deemed to place such information in the public domain.

(c)Permitted Disclosures.  Notwithstanding the provisions of Section 14.1(a),
the Receiving Party may disclose Confidential Information of the Disclosing
Party, as expressly permitted by this Agreement or if and to the extent such
disclosure is reasonably necessary or useful in the following instances: (i) the
performance by the Receiving Party of its obligations or exercise of its rights
as contemplated by this Agreement or, in the case of Eisai, the development
(including regulatory activities), Commercialization or other exploitation of
Products; provided, that wherever reasonable and practicable in the
circumstances the recipient of any such Confidential Information shall be
subject to obligations of confidentiality and non-use with respect to such
Confidential Information substantially similar to the obligations of
confidentiality and non-use of the Receiving Party pursuant to this Section
14.1; (ii) prosecuting or defending litigation with respect to a Party or its
Affiliates, and with respect to Eisai, Eisai Related Parties and Co-Promotion
Partners; (iii) in the case of Eisai as the Receiving Party, seeking, obtaining
or maintaining any Regulatory Approval; provided, that Eisai shall take
reasonable measures to assure confidential treatment of such Confidential
Information, to the extent such treatment is available; (iv) complying with
Applicable Laws; and (v) disclosure to Third Parties in connection with due
diligence or similar investigations by or on behalf of a Third Party in
connection with a potential marketing, distribution or supply agreement with, or
license to, or collaboration with such Third Party (including as to Eisai, a
potential Eisai Related Party) or a potential merger or acquisition by such
Third Party, or in connection with performance of any such license,
collaboration or merger agreement, and disclosure to potential Third Party
investors in confidential financing documents, provided, in each case, that any
such Third Party agrees to be bound by obligations of confidentiality and
non-use substantially similar to the obligations of confidentiality and non-use
of the Receiving Party pursuant to this Section 14.1.  Notwithstanding the
foregoing, in the event the Receiving Party or a Recipient is required to make a
disclosure of the Disclosing Party’s Confidential Information pursuant to
Section 14.1(c)(ii) or 14.1(c)(iv) to comply with a subpoena or other legal
order, it shall, except where impracticable, give reasonable advance notice to
the Disclosing Party of such disclosure and give the Disclosing Party a
reasonable opportunity to quash such subpoena or order and to obtain a
protective order requiring that the Confidential Information and documents that
are the subject of such subpoena or order be held in confidence by such court or
agency or, if disclosed, be used only for the purposes for which such subpoena
or order was issued; and provided, further, that if such subpoena or order is
not quashed or a protective order is not obtained, the Confidential Information
disclosed in response to such subpoena or order shall be limited to the
Disclosing Party’s Confidential Information that is legally required to be
disclosed in response to such subpoena or order and shall still be subject to
the restrictions on use set forth in this Section 14.1.

46

--------------------------------------------------------------------------------

 

(d)Confidentiality of Agreement and its Terms.  Except as otherwise provided in
this Section 14.1, each Party agrees not to disclose to any Third Party the
existence of this Agreement or its terms and conditions without the prior
written consent of the other Party, except that each Party may disclose the
terms and conditions of any this Agreement that are not otherwise made public as
contemplated by Section 14.1(e) as permitted under Section 14.1(c).

(e)Public Announcements.  Except as required by Applicable Laws (including
disclosure requirements of the U.S. Securities and Exchange Commission
(including disclosure requirements of a Party’s Affiliate), the NASDAQ stock
exchange or any other stock exchange on which securities issued by a Party or
any of its Affiliates are traded), neither Party shall make any other public
announcement concerning this Agreement or the subject matter hereof without the
prior written consent of the other Party, which shall not be unreasonably
conditioned, withheld or delayed; provided, that it shall not be unreasonable
for a Party to withhold consent with respect to any public announcement
containing any of such Party’s Confidential Information.  In the event of a
public announcement required under Applicable Laws, to the extent practicable
under the circumstances, the Party making such announcement shall provide the
other Party with a copy of the proposed text of such announcement sufficiently
in advance of the scheduled release to afford such other Party a reasonable
opportunity to review and comment upon the proposed text.

(f)Use of Name.  Neither Party shall use the name, insignia, symbol, trademark,
trade name or logotype of the other Party (or any abbreviation or adaptation
thereof) in any publication, press release or marketing and promotional material
or other form of publicity without the prior written approval of such other
Party in each instance, which approval shall not be unreasonably conditioned,
withheld or delayed, or except as expressly permitted in this Agreement.  The
restrictions imposed by this Section 14.1 shall not prohibit either Party from
making any disclosure (i) identifying the other Party as a counterparty to this
Agreement to its investors, (ii) that is required by Applicable Laws or the
requirements of a national securities exchange or another similar regulatory
body (provided, that any such disclosure shall be governed by this Section
14.1), (iii) that is necessary for the performance by Eisai or Arena of its
obligations or exercise of its rights as contemplated by this Agreement or, in
the case of Eisai, the development (including regulatory activities,
Commercialization or other exploitation of Products or (iv) with respect to
which written consent has previously been obtained.  Further, the restrictions
imposed on each Party under this Section 14.1 are not intended, and shall not be
construed, to prohibit a Party from identifying the other Party in its internal
business communications; provided, that any Confidential Information in such
communications remains subject to this Section 14.1.

14.2Intellectual Property.  

(a)Eisai shall have and own the entire right, title and interest in and to all
Know-How discovered, identified, conceived, reduced to practice or otherwise
made in the course of or as a result of activities under this Agreement after a
Facility Acquisition (“Agreement Know-How”) and any Patents that claim or cover
any invention within the Agreement Know (“Agreement Patents”) and shall have and
retain the right to use, disclose and exploit the Agreement Know-How and
Agreement Patents for any and all purposes, including the right to disclose the
Agreement Know-How to its Affiliates.  Arena shall disclose to Eisai in

47

--------------------------------------------------------------------------------

 

writing the discovery, identification, conception, reduction to practice or
other making of any Agreement Know-How or Agreement Patents from and after the
Facility Acquisition.

(b)Arena shall, and hereby does, assign, and shall cause its Affiliates to so
assign, to Eisai or an Affiliate of Eisai designated by Eisai in writing,
without additional compensation, all of its right, title and interest in and to
any Agreement Know-How and Agreement Patents as well as any intellectual
property rights with respect thereto to fully effect the ownership by Eisai
provided for in this Section 14.2(b).  Arena and its Affiliates shall execute
all documents and take all actions reasonably requested by Eisai to fully effect
the ownership by Eisai provided for in this Section 14.2(b).  Eisai shall have
the sole right, but not obligation, to prosecute, maintain, enforce and defense
the Agreement Patents.

(c)Arena shall, and shall cause its Affiliates to, assist and cooperate with
Eisai, as Eisai may reasonably request from time to time, in the preparation,
filing, prosecution and maintenance of the Agreement Patents, including that
Arena shall, and shall cause its Affiliates to, provide access to relevant
documents and other evidence and make its employees available at reasonable
business hours.

15.

Term and Termination

15.1Term.  The term of this Agreement (the “Term”) shall commence on the
Effective Date and continue until (a) if a Facility Acquisition has not occurred
prior to the expiration of the Continuation Period, the expiration of the
Continuation Period or, if Eisai requests the Run-off Period, the Run-off
Period, unless terminated earlier pursuant to Section 15.2, or (b) if a Facility
Acquisition occurs during the Continuation Period, five years after the
Effective Date (the “Initial Term”), unless terminated earlier under Section
15.2 or extended by mutual written agreement of the Parties.

15.2Early Termination.

(a)By Mutual Agreement.  The Parties may terminate this Agreement in its
entirety before the end of the Term by mutual written agreement.

(b)Automatically on Termination of the Transaction Agreement.  This Agreement
will terminate automatically upon Arena’s receipt of written notice from a Party
to the Transaction Agreement of the termination of the Transaction Agreement in
its entirety.

(c)Material Breach.  After the Continuation Period, each Party will have the
right to terminate this Agreement upon written notice to the other Party if such
other Party materially breaches this Agreement and fails to cure such breach
within sixty (60) days following written notice from the non-breaching Party
specifying such breach.  The Parties acknowledge and agree that two or more
Supply Problems during any 12-consecutive month period shall constitute a
material breach.

***Confidential Treatment Requested

48

--------------------------------------------------------------------------------

 

15.3Effects of Expiration or Termination; Surviving Obligations.

(a)Effects of Expiration or Termination.  Upon expiration or termination of this
Agreement, all rights and obligations of the Parties under this Agreement shall
terminate, except as set forth in Sections 15.3(b) and 15.3(c).

(b)Shipment of Inventory.  Following expiration or termination of this
Agreement, Arena shall ship to Eisai or its designee all remaining inventory (if
any) of Eisai Materials purchased by Eisai under Section 11.1 and, upon receipt
of payment therefor from Eisai, any work in progress or Product then held by
Arena, in each case at Eisai’s expense.

(c)Surviving Obligations.  Expiration or termination of this Agreement shall not
(i) relieve the Parties of any obligation accruing prior to such expiration or
termination or (ii) relieve Eisai of its obligation to pay to Arena sums due in
respect of Product ordered prior to termination or expiration of this Agreement
and delivered in accordance with Section 5.1.  In addition, Articles 1, 13, 14
and 17 and Sections 12.4, 12.5 and 15.3 will survive termination or expiration
of this Agreement, Article 3 will survive termination by Eisai pursuant to
Section 15.2(c) if and for so long as the Technology Transfer is not completed
by the effective date of termination, such completion deemed to have occurred
upon Eisai’s manufacture of three process validation Batches for each of the
Initial Product and the Once-Daily Product at the Eisai Facility meeting the
release testing parameters in the applicable Specifications, and Sections 3.7,
3.8 and 3.9 will survive termination or expiration of this Agreement until the
termination of the Transaction Agreement in its entirety.

16.

Force Majeure

16.1If the performance of any part of this Agreement by a Party (other than
making payment when due) is prevented, restricted, interfered with or delayed by
any reason or cause beyond the reasonable control of such Party (including:
fire, flood, volcano, embargo, power shortage or failure, acts of war,
insurrection, riot, terrorism, strike, lockout or other labor disturbance,
shortage of raw materials, epidemic, failure or default of public utilities or
common carriers, destruction of product facilities or materials by fire,
earthquake or storm or like catastrophe, acts of God or any acts, omissions or
delays in acting of the other Party) or by compliance with any injunction, law,
order, proclamation, regulation, ordinance, demand or requirement of any
government or of any subdivision, authority or representative of any such
government (including changes in the requirements of a Regulatory Authority),
whether or not it is later held to be invalid, except to the extent any such
injunction, law, order, proclamation, regulation, ordinance, demand or
requirement operates to delay or prevent the non-performing Party’s performance
as a result of any breach by such Party or any of its Affiliates of any term or
condition of this Agreement  (a “Force Majeure Event”), the Party so affected
shall, upon giving written notice to the other Party, be excused from such
performance to the extent of such Force Majeure Event; provided that the
affected Party shall use its substantial, good faith efforts to avoid or remove
such causes of non-performance and shall continue performance with the utmost
dispatch whenever such causes are removed or it is otherwise able (with
Commercially Reasonable Efforts) to perform its obligations.

49

--------------------------------------------------------------------------------

 

16.2If either Party becomes aware that such an event of Force Majeure Event has
occurred, or is imminent or likely, it shall immediately notify the other Party.

16.3The Party subject to a Force Majeure Event shall keep the other Party
informed as to the progress of overcoming or avoiding the effects of such Force
Majeure Event and of recommencing performing the affected obligation.

17.

General Provisions

17.1Dispute Resolution Process.  The Parties recognize that disputes as to
certain matters may from time to time arise during the Term that relate to
interpretation of a Party’s rights or obligations hereunder or any alleged
breach of this Agreement.  If the Parties cannot resolve any such dispute within
30 days after written notice of a dispute from one Party to the other, either
Party may, by written notice to the other Party, have such dispute referred to
the Senior Executives.  The Senior Executives shall negotiate in good faith to
resolve the dispute within 30 days.  During such period of negotiations, any
applicable time periods under this Agreement shall be tolled.  If the Senior
Executives are unable to resolve the dispute within such time period, either
Party may pursue any remedy available to such Party at law or in equity, subject
to the terms and conditions of this Agreement and the other agreements expressly
contemplated hereunder.  Notwithstanding anything in this Section 17.1 to the
contrary, Arena and Eisai shall each have the right to apply to any court of
competent jurisdiction for appropriate injunctive or provisional relief, as
necessary to protect its rights or property.

17.2Entire Agreement.  This Agreement (including the Exhibits attached hereto)
constitutes the entire agreement between the Parties relating to the subject
matter hereof and supersedes and cancels all previous express or implied
agreements and understandings, negotiations, writings and commitments, either
oral or written, in respect to the subject matter hereof.  Each of the Parties
acknowledges and agrees that in entering into this Agreement, and the documents
referred to in it, it does not rely on, and shall have no remedy in respect of,
any statement, representation, warranty or understanding (whether negligently or
innocently made) of any Person (whether party to this Agreement or not) other
than as expressly set out in this Agreement.  Nothing in this clause shall,
however, operate to limit or exclude any liability for fraud.

17.3Assignment.  This Agreement shall not be assignable or otherwise
transferred, nor may any right or obligations hereunder be assigned or
transferred (except as otherwise expressly stated in this Agreement), by either
Party to any Third Party without the prior written consent of the other Party,
such consent not to be unreasonably withheld, conditioned or delayed; except
that either Party may assign or otherwise transfer this Agreement without the
consent of the other Party to a successor in interest that acquires all or
substantially all of the business or assets of the assigning Party to which this
Agreement relates, whether by merger, acquisition or otherwise; provided, that
the successor in interest assumes this Agreement in writing or by operation of
law; provided, that Eisai shall not have the right to assign this Agreement
under the preceding clause prior to the expiration of the first 18 months after
the Effective Date without Arena’s prior written consent, which may be granted
or withheld in Arena’s sole discretion, and Arena shall not have the right to
assign this Agreement under the preceding clause after a Facility Acquisition
without Eisai’s prior written consent, which may be granted or withheld in
Eisai’s sole discretion.  In

50

--------------------------------------------------------------------------------

 

addition, either Party shall have the right to assign, sublicense, subcontract
or delegate this Agreement or any or all of its obligations or rights hereunder
to an Affiliate upon written notice to the other Party; provided, that the
assigning, sublicensing, subcontracting or delegating Party hereby guarantees
and shall remain fully and unconditionally obligated and responsible for the
full and complete performance of this Agreement by such Affiliate and in no
event such assignment, sublicensing, subcontracting or delegation be deemed to
relieve such Party’s liabilities or obligations to the other Party under this
Agreement.  The other Party shall, at the request and expense of the assigning,
sublicensing, subcontracting or delegating Party, enter into such supplemental
agreements with the applicable Affiliates as may be necessary or advisable to
permit such Affiliates to avail itself of any rights or perform any obligations
of the assigning, subcontracting or delegating Party hereunder.  Subject to the
foregoing, this Agreement shall inure to the benefit of each Party, its
successors and permitted assigns.  Any assignment of this Agreement in
contravention of this Section 17.3 shall be null and void.

17.4Governing Law; Litigation; Exclusive Venue and Service.  This Agreement and
all questions regarding its existence, validity, interpretation, breach or
performance, shall be governed by, and construed and enforced in accordance
with, the laws of the State of New York, United States, without reference to its
conflicts of law principles with the exception of sections 5-1401 and 5-1402 of
New York General Obligations Law.  The Parties hereby irrevocably and
unconditionally consent to the exclusive jurisdiction of the courts of the State
of New York and the United States District Court for the Southern District of
New York for any action, suit or proceeding (other than appeals therefrom)
arising out of or relating to this Agreement, and agree not to commence any
action, suit or proceeding (other than appeals therefrom) related thereto except
in such courts.  The Parties irrevocably and unconditionally waive their right
to a jury trial.  The Parties further hereby irrevocably and unconditionally
waive any objection to the laying of venue of any action, suit or proceeding
(other than appeals therefrom) arising out of or relating to this Agreement in
the courts of the State of New York or in the United States District Court for
the Southern District of New York, and hereby further irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.  Each Party further agrees that service of any process,
summons, notice or document by registered mail to its address set forth in
Section 17.10 shall be effective service of process for any action, suit or
proceeding brought against it under this Agreement in any such court.

17.5Waiver of Breach.  Any condition or term of this Agreement may be waived at
any time by the Party that is entitled to the benefit thereof.  No such waiver
shall be effective unless set forth in a written instrument duly executed by or
on behalf of the waiving Party.  No delay or waiver by either Party of any
condition or term of this Agreement in any one or more instances shall be
construed as a further or continuing waiver of such condition or term or of
another condition or term of this Agreement.

17.6Further Actions.  Each Party agrees to execute, acknowledge and deliver such
further instruments, and to perform all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

17.7Modification.  No amendment or modification of any provision of this
Agreement shall be effective unless in a prior writing signed by authorized
officers of both

51

--------------------------------------------------------------------------------

 

Parties.  No provision of this Agreement shall be varied, contradicted or
explained by any oral agreement, course of dealing or performance, or any other
matter not set forth in an agreement in writing and signed by authorized
officers of both Parties.

17.8Severability.  In the event any provision of this Agreement is held invalid,
illegal or unenforceable in any jurisdiction, to the fullest extent permitted by
Applicable Laws, (a) the Parties shall negotiate, in good faith and enter into a
valid, legal and enforceable substitute provision that most nearly reflects the
original intent of the Parties and (b) if the rights and obligations of either
Party will not be materially and adversely affected, all other provisions of
this Agreement shall remain in full force and effect in such jurisdiction.  Such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of such provision in any other jurisdiction.

17.9Language.  The language of this Agreement is English.  Any translation of
this Agreement in another language shall be deemed for convenience only and
shall never prevail over the original English version.

17.10Notices.  Any notice or communication required or permitted under this
Agreement shall be in writing in the English language, delivered personally,
sent by facsimile or sent by internationally-recognized overnight courier to the
following addresses of the Parties (or such other address for a Party as may be
at any time thereafter specified by like notice):

To Arena:

Arena Pharmaceuticals GmbH
Untere Brühlstrasse 4

4800 Zofingen

Switzerland

Facsimile:  41 62 746 7505
Attention:  General Manager

To Eisai:

Eisai Inc.

100 Tice Blvd.

Woodcliff Lake, New Jersey 07677

Facsimile: (201) 746-3204

Attention:  General Counsel

 

with a copy to:

Arena Pharmaceuticals, Inc.
6154 Nancy Ridge Drive

San Diego, CA 92121

USA

Facsimile: (858) 677-0065

Attention:  General Counsel

 

with a copy to:

Eisai Inc.

4130 Parklake Avenue, Suite 500

Raleigh NC 27612

Facsimile: (732) 791-1347

Attention:  President, PM CFU and Raleigh Site Head

 

Any such notice shall be deemed to have been given: (a) when delivered if
personally delivered, (b) on the third day after dispatch if sent by confirmed
facsimile, or (c) on the sixth day after dispatch if sent by
internationally-recognized overnight courier.  This Section 17.10 is not
intended to govern the day-to-day business communications necessary between the
Parties in performing their obligations under this Agreement.

52

--------------------------------------------------------------------------------

 

17.11No Partnership or Joint Venture.  Each Party is an independent contractor
under this Agreement.  Nothing contained herein shall be deemed to create an
employment, agency, joint venture or partnership relationship between the
Parties or any of their agents or employees, or any other legal arrangement that
would impose liability upon one Party for the act or failure to act of the other
Party.  The Parties shall operate their own businesses separately and
independently and they shall hold themselves out as, act as, and constitute
independent contractors in all respects and not as principal and agent, partners
or joint venturers.  The Parties shall each be responsible for fulfilling their
own obligations under this Agreement, and they shall not have control or
responsibility over the actions of the other Party.  The Parties shall make and
receive only such payments as are required under this Agreement, and shall not
share in, or participate in, the business operations of the other
Party.  Neither Party shall have any express or implied power to enter into any
contracts or commitments or to incur any liabilities in the name of, or on
behalf of, the other Party, or to bind the other Party in any respect
whatsoever.

17.12Interpretation.  The captions to the several Articles and Sections of this
Agreement are not a part of this Agreement but are included for convenience of
reference and shall not affect its meaning or interpretation.  In this
Agreement:  (a) the word “including” shall be deemed to be followed by the
phrase “without limitation” or like expression; (b) “hereof”, “hereto”,
“hereby”, “herein” and “hereunder” and words of similar import when used in this
Agreement refer to this Agreement as a whole and not to any particular provision
of this Agreement; (c) “extent” in the phrase “to the extent” means the degree
to which a subject or other thing extends, and such phrase does not mean simply
“if”; (d) the singular shall include the plural and vice versa; (e) references
to a Person are also to its permitted successors and assigns; (f) masculine,
feminine and neuter pronouns and expressions shall be interchangeable; (g)
except where the context requires otherwise, “or” has the inclusive meaning
represented by the phrase “and/or”; (h) references to an Applicable Law include
any amendment or modification to such Applicable Law and any rules or
regulations issued thereunder, whether such amendment or modification is made,
or issuance of such rules or regulations occurs, before or after the Effective
Date; and (i) a reference to any agreement includes any supplements and
amendments to such agreement.  Each accounting term used herein that is not
specifically defined herein has the meaning given to it under GAAP consistently
applied, but only to the extent consistent with its usage and the other
definitions in this Agreement.  The language of this Agreement shall be deemed
to be the language mutually chosen by the Parties and no rule of strict
construction shall be applied against either Party.

17.13References.  Unless otherwise specified, (a) references in this Agreement
to any Article, Section or Exhibit means references to such Article, Section or
Exhibit of this Agreement and (b) references in any section to any clause are
references to such clause of such section.

17.14Counterparts; Electronic Signature Pages.  This Agreement may be executed
in any number of counterparts each of which shall be deemed an original, and all
of which together shall constitute one and the same instrument.  This Agreement
may be executed by facsimile or other electronic signatures and such signatures
shall be deemed to bind each Party as if they were original signatures.

53

--------------------------------------------------------------------------------

 

17.15No Benefit to Third Parties.  Except as provided in Article 13, the
representations, warranties, covenants and agreements set forth in this
Agreement are forth the sole benefit of the Parties and their successors and
permitted assigns, and they shall not be construed as conferring any rights on
any other Persons.

17.16Expenses.  Except as otherwise specified herein or in any Related Document,
each Party shall bear any costs and expenses incurred by it with respect to the
transactions contemplated herein.

[Signature Page Follows]

 

54

--------------------------------------------------------------------------------

 

In Witness Whereof, the Parties hereto have executed this Supply Agreement as of
the Effective Date.

 

ARENA PHARMACEUTICALS GmbH

 

EISAI INC.

 

 

 

By: /s/ Joachim Fries

 

By:/s/ Shaji Procida

 

 

 

Name: Joachim Fries

 

Name: Shaji Procida

 

 

 

Title: Co-General Manager

 

Title: President and COO

 

 

 

 

 

 

By: /s/ Matthias Korbl

 

 

 

 

 

Name Matthias Korbl

 

 

 

 

 

Title: Co-General Manager

 

 

 

 

 

EISAI CO., LTD.

 

 

 

 

 

By:

/s/ Ivan Cheung

 

 

 

 

 

Name: Ivan Cheung

 

 

 

 

 

Title:  Corporate Officer and Senior Vice President

 

 

Signature Page to Supply Agreement

--------------------------------------------------------------------------------

 

Exhibit A

Materials

Part 1

Materials to be acquired by Eisai

Part 2

Materials to be delivered to Eisai following the Effective Date

 

 

A-1

 

--------------------------------------------------------------------------------

 

Part 1

Material

Material Number

Batch #

Total

 

 

 

 

 

 

 

[…***…]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***Confidential Treatment Requested



A-2

 

--------------------------------------------------------------------------------

 

[…***…]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Conversion factors and lead times

 

Starting Material

 

Quantity

 

Output 

Quantity

[…***…]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***Confidential Treatment Requested

 

 

A-3

 

--------------------------------------------------------------------------------

 

Part 2

 

Material

Material Number

Batch #

Total

 

 

 

 

 

 

 

[…***…]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The materials set forth on this Part 2 of Exhibit A, shall be transferred to a
location of Eisai's choosing within 60 days of the Effective Date.

***Confidential Treatment Requested

 

 

 

--------------------------------------------------------------------------------

 

Exhibit B

Run-off Period: Arena Employees

 

 



B-1

--------------------------------------------------------------------------------

 

 

 

Functional Area

Requirement

[…***…]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***Confidential Treatment Requested

 

 

 

--------------------------------------------------------------------------------

 

Exhibit C

Retention Bonus Schedule



C-1

--------------------------------------------------------------------------------

 

Salary

# of

Employees

Midpoint of

Salary Range

Bonus as %

Annual Salary

up to

Total

(CHF) up

to

[…***…]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The above are general guidelines and individual awards may vary. To be eligible
for an award, the employee must agree to the terms of a written bonus plan or
agreement to be provided by Arena.  The bonus is intended for selected
individuals who stay in good-standing with Arena through at least until the
earlier of: (1) […***…] following the Effective Date, or (2) delivery of at
least […***…] lorcaserin tablets as ordered by Eisai. […***…]. The aggregate
amount of bonuses offered to selected employees will not exceed CHF […***…]
without the agreement of the Parties.

 

The bonus does not replace or diminish existing retention plans or mandatory
separation payments that the employees are already entitled to under Swiss law
or pursuant to a prior agreement with Arena.

 

***Confidential Treatment Requested

 

 

 

--------------------------------------------------------------------------------

 

Exhibit D

Product Purchase Prices



D-1

 

--------------------------------------------------------------------------------

 

Drug Product Configuration

Pricing

Supply
Channel

Lorcaserin
10 mg (IR)

Lorcaserin
20 mg (XR)

[…***…]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[…***…]

***Confidential Treatment Requested

 

 

 

 

--------------------------------------------------------------------------------

 

General remarks:

- All prices are calculated with Incoterm “Ex works Zofingen”

- Active and placebo material will follow the same price scheme

- All prices excl. VAT

- Yearly price adjustments according to contract by Jan. 1st (price date =
requested delivery date in sales order)

 

 

 

--------------------------------------------------------------------------------

 

Schedule 1.94

PURCHASED TRADEMARKS (AS OF 12/21/2016)

[Pages 1 through 132 of this exhibit have been redacted and omitted pursuant to
a confidential treatment request filed with the Securities and Exchange
Commission.]

 

 